Exhibit 10.01

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

LICENSE AGREEMENT

between

KIMSAPRINCESS, INC. and GLU MOBILE INC.

This license agreement (the “Agreement”), dated as of November 5, 2013 (the
“Effective Date”), is made by and between KIMSAPRINCESS, INC., with its
registered offices located at 21731 Ventura Boulevard, Suite 300, Woodland
Hills, California 91364 (“KAP”), and GLU MOBILE INC., with its principal place
of business at 500 Howard Street, Third Floor, San Francisco, California 94105
(“Glu”).

WHEREAS:

 

1. KAP is solely owned and controlled by Kimberly Kardashian (“Kardashian”), who
is a well-known television personality.

 

2. Glu is a developer and distributor of video games, including Stardom:
Hollywood (the “Glu Version,” as more fully described below), for mobile devices
and non-console devices used for gaming by way of relationships between Glu and
various third party organizations worldwide.

 

3. Glu would like to acquire an exclusive right to utilize Kardashian’s personal
brand, image likeness and voice as specified herein in the development and
publication of the Game for use on Devices throughout the Territory distributed
through the Channels (as such terms are defined herein), and KAP would like to
grant such right.

IT IS AGREED as follows:

 

1. DEFINITIONS AND INTERPRETATIONS

In this Agreement the following expressions shall have the following meanings
respectively:

 

  1.1. “Affiliate” means any subsidiary or holding company of a party or a
subsidiary of that holding company, or any company in which such party possesses
50% or more of the voting equity share capital, or the parent of a party.

 

  1.2. “Business Day” means any day other than a Saturday, Sunday or a public
holiday in San Francisco, California.

 

  1.3. “Channels” means [*]

 

  1.4. “Commercial Exploitation” means to Sell, license, sublicense, use, copy,
publish, reproduce, distribute, market, promote, advertise, publicly perform,
publicly display, solicit orders for, or otherwise commercially distribute the
Game by any means now known or hereinafter developed.

 

  1.5. “Copyright and Trademark Notices” means any specific trademark and
copyright notices relating to the KAP Property, the current version of which is
as specified in Exhibit A, which is attached hereto, that must appear in the
Game and Marketing Materials in accordance with the provisions of this
Agreement.

 

  1.6. “Device” means [*]

 

  1.7. “End User” means any person who receives the Game, or to whom the Game is
distributed through a Channel for the purpose of use on a Device.

 

Confidential

License Agreement between Kimsaprincess, Inc. and Glu Mobile Inc.

 



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

  1.8. “Game” means the Glu Version with the KAP Property and KAP Assets
incorporated therein with Glu Property, which is capable of being played on
Devices, together with any Language Translations, conversions to new/different
Devices, and all Updates thereto.

 

  1.9. “Glu Property” means all characters, concepts, storyline, trademarks,
music, sound effects and intellectual property embodied in the Glu Version or in
the Game (other than KAP Assets or KAP Property incorporated in the Game), and
any materials submitted to KAP for approval that are subsequently rejected by
KAP (other than KAP Assets or KAP Property incorporated in such materials).

 

  1.10. “Glu Version” means Glu’s mobile game known as Stardom: Hollywood,
including such game’s design, game (HUD) display, user interfaces, “look and
feel,” fonts, game play (including action and storyline sequences, game
progression, excluding Game-specific characters) and game models, monetization
data and techniques, reusable characters, reusable virtual content and
background art, reusable sound effects, testing and performance data and
results.

 

  1.11. “Gross Revenue” means all revenue actually received by or credited to
Glu or a Glu Affiliate, and attributable to or related to [*]

 

  1.12. “Intellectual Property Rights” means any copyrights, including but not
limited to, all computer code or scripts, whether compiled or not in any
computer language or program and all characters, themes, names and other
copyrightable content included in the Game or in Glu Property or KAP Property,
as applicable, patents, utility models, trademarks, trade names, domain names,
rights in get-up, inventions, all rights in data, databases and confidential
information, trade secrets and know-how, design rights (whether registered or
unregistered) and semi-conductor topographies and all intangible rights,
privileges and forms of protection of a nature or having a similar effect to any
of the above which may arise under the laws of the United States or any other
state, country or jurisdiction, and any and all applications for the foregoing.

 

  1.13. “KAP Assets” shall mean the following as approved by KAP in accordance
with the provisions of this Agreement: in-Game elements solely related to the
KAP Property, including, without limitation, pictorial, graphic, visual, audio
and audio-visual creations and representations of the KAP Property, including,
but not limited to, such creations and representations appearing in animation,
aural recordings, drawings, designs, sketches, images, illustrations, video,
electronic, digitized or computerized information, visuals, voiceovers, the
Kardashian character and its profile based on the KAP Property. For the
avoidance of doubt, KAP Assets also include any newly created or produced
material (whether produced by or for Glu) as approved by KAP in accordance with
the provisions of this Agreement incorporated in, or created in connection with,
the Game and that is based on the KAP Property.

 

  1.14. “KAP Intellectual Property” shall mean all right, title and interest,
including, without limitation, Intellectual Property Rights, in and to the KAP
Assets, KAP Property and KAP Marks. “KAP Intellectual Property” does not include
any other Intellectual Property Rights in the Game.

 

  1.15. “KAP Property” means the image, likeness and voice of Kardashian as
designated and approved by KAP in accordance with the provisions of this
Agreement, as well as any photographs, vocal recordings, video footage and other
materials provided pursuant to Section 4 below embodying the KAP Property
provided by KAP to Glu.

 

Confidential

License Agreement between Kimsaprincess, Inc. and Glu Mobile Inc.

 

2



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

  1.16. “Language Translation” means the work product produced in connection
with the translation of the Game to provide the Game’s End User text
(instructions, tutorials, storylines and the like) in a language(s) other than
English.

 

  1.17. “Launch Date” means the first calendar date (according to California
time), if any, upon which the Game becomes available to End Users throughout the
Territory and not for testing purposes [*] subject to the provisions of
Section 4.7 below.

 

  1.18. “Marks” shall mean the words, names, titles, symbols, logos, designs,
phrases, trademarks, service marks, collective marks, certification marks, trade
names and trade dress associated therewith and any combination of the foregoing,
now, heretofore or hereafter in use, whether registered, pending registration or
subsisting at common law. In the case of KAP’s Marks, KAP’s Marks shall only
mean KIM KARDASHIAN and/or KARDASHIAN. In the case of Glu’s Marks, Glu’s Marks
shall mean those marks used by Glu in connection with Glu’s Property, the Glu
Version, and other marks used in Glu’s branding, distribution and marketing
efforts (other than KAP Intellectual Property).

 

  1.19. “Net Revenue” means Gross Revenue less the following: [*]

 

  1.20. “Royalty” means the amounts payable by Glu to KAP from Net Revenue
generated by the Game, subject to the recoupment provisions set forth in
Section 6 hereof.

 

  1.21. “Royalty Rate” means the rate at which Glu will pay Royalties to KAP
from Net Revenue generated by the Game, subject to the recoupment provisions set
forth in Section 6 hereof. [*]

 

  1.22. “Sale” or “Sell” means any action whereby an End User in the Territory
completes an IAP for virtual currency, content, items or attributes through the
Game. For purposes of this Agreement, a Sale shall not include any transmission,
performance or use of the Game or in-Game virtual currency, content, items or
attributes that are available for promotional purposes, preview or demonstration
purposes without charge (for no consideration), or distributed without charge
(for no consideration).

 

  1.23. “Territory” means the world.

 

  1.24. “Update” means a post-Launch Date software release for the Game that may
include but is not limited to enhanced Game features, new social features, new
in-Game abilities, characters, achievements, missions, levels, tools and/or the
debugging or elimination of programming errors within the Game that introduce
results that the typical End User would believe are unintended and/or
undesirable.

2. Term

2.1. This Agreement shall commence on the Effective Date and shall continue
until the last day of the twenty fourth (24th) calendar month following the
Launch Date of the Game, unless extended by mutual written agreement of the
parties or is terminated in accordance with the provisions of Section 13 (the
“Term”).

2.2. Notwithstanding the foregoing definition of Term, the parties agree that
Glu may continue its distribution of the Game through the end of the Term and
for six months thereafter (the “Sell-Off Period”); [*]

 

Confidential

License Agreement between Kimsaprincess, Inc. and Glu Mobile Inc.

 

3



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

3. License Grant & Development.

3.1 Subject to the terms and conditions of this Agreement, KAP hereby grants to
Glu and its Affiliates and Glu and its Affiliates hereby accept (a) an exclusive
[*] irrevocable (except as provided in Section 13) right and license during the
Term to use the KAP Property and KAP Marks to [*] and (b) an exclusive [*],
irrevocable (except as provided in Section 13) right and license during the Term
and the Sell-Off Period to Commercially Exploit the Game and Marketing Materials
through the Channels throughout the Territory for use on Devices (the foregoing
licenses, “Publishing Rights”). [*]

3.2 To the extent KAP informs Glu in writing of the KAP Marks, Glu shall use
commercially reasonable efforts to preserve and maintain the independent indicia
and ownership of KAP’s Marks and Glu shall not create or use a trademark,
service mark, trade name or design combining KAP’s Marks with the Intellectual
Property Rights of another including, without limitation, Glu, without the
express written permission of KAP or KAP’s approval obtained in accordance with
the provisions of this Agreement. Nothing contained in this Agreement shall give
Glu or any third party any interest or ownership right in and to the KAP
Intellectual Property, including, without limitation, any of the KAP’s Marks,
whether as a derivative or part of a composite or unitary mark, all of which
shall be owned exclusively by KAP. Furthermore, Glu shall cause to appear in the
Game and all Marketing Materials which depict or use the KAP Assets, KAP
Property and/or KAP Marks the Copyright and Trademark Notice; provided, that in
Marketing Materials that do not have reasonably sufficient space for the full
Copyright and Trademark Notice, Glu shall request of KAP, and KAP shall provide,
a condensed version of the Copyright and Trademark Notice; and provided further
that in Marketing Materials in which Glu does not include its own copyright and
trademark notice, Glu shall not be required to include the Copyright and
Trademark Notice or a condensed version of the Copyright and Trademark Notice.
KAP may, with prior written notice given reasonably in advance of the Launch
Date or the release of a content-related Update , change or revise the Copyright
and Trademark Notice or any portion thereof or request that Glu apply the
Copyright and Trademark Notice to any material that had not included the
Copyright and Trademark Notice as of the date of KAP’s request. In addition,
wherever appropriate and required by KAP, provided that the medium reasonably
permits or allows for such text, Glu shall affix the appropriate symbol ® or ™
or SM next to the KAP Marks. Any inadvertent failure by Glu to include the
Copyright and Trademark Notice or a changed version thereof, or to affix the
appropriate symbol next to the KAP Marks, shall not be deemed to be a material
breach of this Agreement, so long as: if such failure occurs within the Game,
Glu shall use commercially reasonable efforts to remedy such failure in the next
regularly planned Update that is to be released following Glu’s receipt of KAP’s
written notice of such failure, and if such failure occurs elsewhere, Glu shall
use commercially reasonable efforts to remedy such failure pursuant to
Section 13.1(a).

3.3 Nothing in Section 3.1 shall affect the Publishing Rights granted by KAP
that occurred prior to the commencement of the Term or will occur following the
expiration of the Term.

3.4 Glu may sub-license its rights to Commercially Exploit the Game as set out
in Section 3.1 to a third-party customer or distributor for the purposes of
Commercially Exploiting the Game and producing and distributing any relevant
Language Translations, artwork or ports for new or additional Devices. Any such
sublicenses shall not exceed the terms of this Agreement. Glu shall not delegate
its obligations or the Publishing Rights in their entirety to a third party. As
between Glu and KAP, Glu shall bear all liability for any default or a breach of
the provisions of this Agreement caused by a sublicensee authorized by Glu.

3.5 The Game will be a “free-to-play” [*] video game in which Glu or a Glu
Affiliate will modify the Glu Version to incorporate KAP Property and KAP Assets
with Glu Property. Glu or a Glu Affiliate shall design and produce the Game in
accordance with production standards Glu utilizes in developing its other games
and in accordance with all applicable laws, rules and regulations, all at Glu’s
sole cost and expense. Glu shall use commercially reasonable efforts to ensure
that all Sales, distribution and/or Commercial Exploitation of the Game shall be
of a high standard and shall in no manner reflect adversely upon the KAP
Property or KAP. [*] Glu shall provide for all technical support to all End
Users of the Game consistent with the service it generally provides to the
end-users of Glu’s games at its sole expense throughout the Term. In addition,
Glu shall use its commercially reasonable efforts to at all times throughout the
Term, support the most then-current Platform operating system software necessary
to avoid material inoperability of the Game.

 

Confidential

License Agreement between Kimsaprincess, Inc. and Glu Mobile Inc.

 

4



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

3.6 The parties shall mutually agree upon the Game’s name, which will include
Kardashian’s name.

3.7 Neither Kardashian nor KAP shall be required to participate in any
activities: (a) which would cause Kardashian or KAP to violate any laws,
(b) which would reasonably be likely to cause injury to Kardashian, or (c) which
would be reasonably likely to subject Kardashian to public disrepute.

3.8 No provision of this Agreement shall be deemed to prohibit: (a) Kardashian
from appearing in the entertainment, news or information portion of any radio,
television, motion picture, media, charity/philanthropic or other entertainment
program or event, or (b) Kardashian’s participation in merchandising or
commercial tie-ups or tie-ins related to any such program or event; provided
that Kardashian does not violate the exclusivity of the Publishing Rights
granted herein. KAP will use commercially reasonable efforts to provide
reasonable prior notice to Glu of any such events in which the Game or
Kardashian’s relationship with Glu is expected to be promoted along with any
prepared statements, remarks or materials concerning the Game or Glu.

3.9 Notwithstanding anything to the contrary contained herein, under no
circumstances does this Agreement grant or purport to grant to Glu the right or
license to use any third party Intellectual Property Rights, whether or not
recorded or embodied in the KAP Property (by way of example only, third party
trademark, such as a brand name or logo worn by Kardashian, or third party
copyright, such as an image depicted in a recording of Kardashian) in which case
additional rights, licenses, permissions, and clearances for same shall be
obtained by Glu in writing at its sole cost and expense, prior to use, and in
absence of same, Glu shall not make any such use whatsoever.

4. Uses and Approvals of the KAP Property and KAP Assets in the Game

4.1. On or before a date that shall be mutually agreed upon by the parties and
shall be within a reasonable amount of time following the Effective Date, but in
any event not more than [*], KAP shall provide Glu with KAP Property for Glu’s
use in developing the Game and in the Marketing Materials. The KAP Property to
be provided by KAP for Glu’s use in developing the Game shall be of sufficient
quantity and quality to enable Glu or a Glu Affiliate to create a compelling
game featuring and embodying Kardashian and the KAP Property. The KAP Property
shall, at minimum with respect to Kardashian, include the following for the Game
at the Launch Date:

[*]

 

  i. With respect to vocal recordings[*] Glu and KAP shall mutually agree on the
content and shall coordinate such recordings on mutually agreeable date(s),
time(s) and location(s). Glu shall provide an initial list of requests for
quotes [*] and a script for item (a) within ten (10) Business Days of the
Effective Date. KAP agrees and acknowledges that Glu may use [*] in whole or in
parts in its sole discretion; provided, however, that to the extent Glu uses
portions of the recordings, Glu’s use of such portions shall be materially
consistent with, and shall not materially change, the original meaning of the
script as previously approved by KAP and consistent with the terms and
conditions of this Agreement. [*]

 

Confidential

License Agreement between Kimsaprincess, Inc. and Glu Mobile Inc.

 

5



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

  ii. Glu may also make additional reasonable requests for KAP Property for each
content Update, as determined by Glu in its sole and reasonable discretion, and
KAP shall, subject to her professional availability, reasonably cooperate and
provide: [*] Glu may reasonably request additional recordings (KAP Property) if
the Game’s commercial success reasonably merits and would reasonably benefit
from such additional recordings, and KAP shall, subject to Kardashian’s
professional availability, reasonably cooperate and provide such additional
recordings.

 

  iii. [*]

4.2. With respect to the uses of the KAP Property in the Game and prior to the
commencement of the development of the Game, Glu shall submit to KAP for its
approval Glu’s initial design documents, proposed depictions of the KAP Property
and KAP Assets, and other reasonably necessary concept designs and documents
pertaining to Glu’s concepts for the Game (the “Game Design Documentation”), and
KAP shall provide within ten (10) Business Days of Glu’s submission, (A) (1) its
approval of the Game Design Documentation submitted, in part or in whole, or
(2) a detailed written list of suggested changes with respect to the Game Design
Documentation; and (B) (1) its approval of Glu’s uses or representations of the
KAP Property and proposed KAP Assets (to the extent any proposed KAP Assets are
available) within the Game Design Documentation or (2) a detailed written list
of issues to be addressed and rectified by Glu in order to obtain KAP’s approval
of such uses and/or representation of the KAP Property and proposed KAP Assets.

 

  i. In the event that KAP does not respond within ten (10) Business Days of
Glu’s submission of the Game Design Documentation, KAP agrees and acknowledges
that Glu’s next delivery of materials and the Launch Date may be delayed as a
consequence. Glu may, in its sole and reasonable opinion, determine which of
KAP’s changes that do not relate to the KAP Property or any proposed KAP Assets
to incorporate into the Game Design Documentation (e.g., changes relating to the
game play, monetization, user interfaces, et cetera). Glu shall reasonably
cooperate in addressing KAP’s concerns with respect to the uses and
representations of the KAP Property or proposed KAP Assets as they may appear
within the Game Design Documentation that involve uses and representations of
the KAP Property and/or proposed KAP Assets, and Glu shall resubmit those
elements of the Game Design Documentation and/or proposed KAP Assets within a
reasonable time period following receipt of KAP’s list of issues for KAP’s
second review and approval. This process shall be repeated, except that KAP’s
time to review and provide its approval or list of required changes shall be
shortened to five (5) Business Days, until KAP has given its approval.

4.3. With respect to the uses of the KAP Property in the Game after the approval
of the Game Design Documentation and prior to the Launch Date, Glu shall submit
to KAP for its approval Glu’s use of the KAP Property, KAP Assets, proposed KAP
Assets and the locations/settings depicted in the Game in each of the four
(4) stages of the development of the Game: (a) first playable, (b) alpha,
(c) beta, and (d) submission. Proposed KAP Assets will be provided in separate
electronic files, and materials will be submitted via email or web (FTP site) to
KAP. KAP acknowledges and agrees that video of the Game in action will be
sufficient to demonstrate Glu’s use of the KAP Property and KAP Assets until the
beta development stage; upon achievement of the beta development stage, KAP
shall receive a build of the Game to review. KAP shall provide: (i) its approval
for the materials submitted, in part or in whole, or (ii) a detailed written
list of the issues to be addressed and rectified by Glu in order to obtain KAP’s
approval (“Feedback”). KAP may provide Feedback to Glu via email. While the Game
is at first playable and alpha stages, KAP will provide Feedback within ten
(10) Business Days, and the submission and Feedback process shall be repeated if
necessary, except that KAP’s time to review and provide its approval or list of
required changes shall be shortened to five (5) Business Days, until KAP has
given its approval. When the Game reaches beta and later stages, KAP’s will
provide Feedback within five (5) Business Days, and the submission and Feedback
process shall be repeated if necessary, except that KAP’s time to review and
provide its approval or list of required changes shall be shortened to three
(3) Business Days, until KAP has given its approval.

 

Confidential

License Agreement between Kimsaprincess, Inc. and Glu Mobile Inc.

 

6



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

4.4. KAP agrees and acknowledges that should KAP’s cumulative delays (including
those delays that occur with respect to the approval of the Game Design
Documentation) amount to ten (10) Business Days or more, such delays could
jeopardize the timing of the Launch Date, particularly if the Launch Date is
intended to substantially coincide with a time period that is historically
popular for developers to release games and/or updates. As a result, in the
event that KAP’s cumulative delays exceed ten (10) Business Days, the amounts
that Glu is permitted to recoup prior to making any Royalty payments to KAP
(i.e., amounts in addition to the Minimum Guarantee, as defined below in
Section 6.2) shall be increased by [*] for each Business Day KAP’s cumulative
delays exceed ten (10) Business Days (i.e., for cumulative delays totaling 12
Business Days (2 excess Business Days), the amount to be recouped shall be
increased to $[*]).

4.5. Following Glu’s receipt of KAP’s written approval (which may be by email)
of the Game (i.e., the submission delivery), Glu or a Glu Affiliate shall
publish, market, and distribute the Game via the Channels throughout the
Territory during the Term; provided, however, that Glu may remove the Game from
distribution from one or more Channels or from one or more countries if it
reasonably believes that that the Game or some portion of the Game likely
infringes or will be found to infringe the rights of some third party in such
Channel or country.

4.6. Following the Launch Date, the parties anticipate that Glu or a Glu
Affiliate will develop and distribute Updates in a manner consistent with its
development and distribution of the Game and Glu’s other games. With respect to
Updates, Glu shall submit to KAP for its approval all new uses of the KAP
Property, proposed KAP Asset content or features, and new uses of
previously-approved KAP Assets to be included in each Update, and KAP shall use
commercially reasonable efforts to provide within three (3) Business Days, but
in any event not more than five (5) Business Days, of Glu’s submission, (1) its
approval of the new uses of the KAP Property, proposed KAP Asset content or
feature and new uses of previously-approved KAP Assets appearing in the relevant
Update, in part or in whole, or (2) a detailed written list of the issues to be
addressed and rectified with respect to such new uses of the KAP Property,
proposed KAP Asset content or feature and new uses of previously-approved KAP
Assets in order to obtain KAP’s approval. In the event KAP fails to respond to
Glu’s submission, Glu will provide written notice (email deemed sufficient) to
KAP after which KAP will have an additional five (5) Business Days to provide
Feedback (provided that KAP shall use commercially reasonable efforts to provide
such Feedback within three (3) Business Days). If KAP fails to provide Feedback
prior to the expiration of this additional five (5) Business Day-period, the
proposed use of the KAP Property, KAP Asset or other submitted materials will be
deemed approved. KAP acknowledges and agrees that KAP’s Feedback and approval
will not be required for Updates that do not relate to or reflect upon the KAP
Property or that use KAP Assets in substantially the same manner as previously
approved by KAP (e.g., an Update that corrects programming errors in a prior
version of the Game). Following Glu’s receipt of KAP’s approval of the new uses
of the KAP Property, proposed KAP Asset content or feature and new uses of
previously-approved KAP Assets, Glu or a Glu Affiliate shall publish and
distribute such Update via the Channels throughout the Territory during Term;
provided, however, that Glu may remove the Update from distribution one or more
Channels or from one or more countries if it reasonably believes that that the
Update or some portion of the Update likely infringes or will be found to
infringe the rights of some third party in such Channel or country.

 

Confidential

License Agreement between Kimsaprincess, Inc. and Glu Mobile Inc.

 

7



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

4.7. The date which will become the Launch Date is subject to timely receipt of
KAP’s Feedback within the time frames specified in this Section 4 and Section 5
(to the extent Feedback is required for Marketing Materials related to the
Launch Date). If there is a “KAP Approval Delay” (as defined below), KAP and Glu
shall, if reasonably practicable, mutually agree on a course of action to
accelerate the review and submission process (including any mutually agreed upon
extension or other equitable adjustments to the Launch Date associated with such
course of action); provided, however, if the parties cannot mutually agree on
any such course of action, then the Launch Date, shall be extended [*] for each
day of the KAP Approval Delay, notwithstanding other provisions of this
Agreement intended to incent timely Feedback KAP. “KAP Approval Delay” as used
herein shall mean each instance of a delay or delays in obtaining KAP’s approval
in which KAP has violated the terms Section 4.9 of this Agreement and/or KAP’s
failure to timely respond to any deliverable submitted by Glu. Thus if KAP’s
Feedback is provided [*] or more later than as permitted by the applicable
timeframe, then the Launch Date shall be adjusted to be later by [*].

4.8. With respect to third party brands and products that are not KAP Property
or not owned by KAP (each a “Third Party Property”), KAP and Glu shall regularly
consult with one another to determine which Third Party Properties may be
targeted for inclusion in the Game. KAP and Glu must each approve in writing
(such approval may be withheld by either KAP or Glu in its sole discretion) to
include such Third Party Properties in the Game and if included, whether such
Third Party Property is to be included as virtual content, virtual branding
and/or in-Game advertising. [*] Payment terms and reporting of Third Party
Revenue are set forth below in Section 6.8.

4.9. Whenever pursuant to this Agreement Glu is required to obtain the approval
of KAP, such as in connection with the submission of materials pursuant to
Sections 4.2, 4.3, 4.6 and 5.2 of this Agreement, KAP shall not (a) unreasonably
condition or delay its approval of any proposed use or depictions of the KAP
Assets and (b) unreasonably withhold, condition or delay its approval of any
other materials submitted to it for approval. After a KAP Asset or Glu’s use of
the KAP Property or a KAP Asset has been approved by KAP, Glu shall not depart
therefrom in any material respect without KAP’s prior written consent; provided
that Glu shall not be prevented from modifying at any time the Game or an Update
to improve game play, game design, user experience or monetization if the uses
or representations of the KAP Property or the KAP Assets are not materially
impacted. KAP will not unreasonably object to the design of or any change in the
design of the Game which Glu advises KAP in writing will make the Game safer,
more durable, or compliant with applicable laws.

4.10. Submissions of any materials under this Agreement for KAP’s approval shall
be sent to:

Via email to KimsAPrincess, Inc. in care of [*]

Hard copies, if any are necessary will be sent to:

KimsAPrincess, Inc.

21731 Ventura Blvd, Suite 360

Woodland Hills, CA 91364

Attention: [*]

5. Marketing; Approvals of the KAP Property in the Marketing Materials

5.1. KAP shall cause Kardashian to provide the following activities and services
to promote and publicize the Game:

[*]

 

Confidential

License Agreement between Kimsaprincess, Inc. and Glu Mobile Inc.

 

8



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

5.2. All marketing materials (including, but not limited to, all press releases,
advertising, promotional, display, and other material prepared in connection
with the marketing and advertising of the Game, including any material changes
thereto) (collectively, the “Marketing Materials”) will be subject to KAP’s
prior review and written approval, which approval shall not be unreasonably
withheld, conditioned or delayed. Proposed Marketing Materials will be provided
electronically for KAP’s review. KAP shall review and provide Feedback to Glu
within ten (10) Business Days if the Launch Date has not yet occurred or within
five (5) Business Days at any time after the Launch Date from receipt of each
Glu submission. In the event KAP fails to provide Feedback to a Glu submission,
Glu will provide written notice to KAP (email is deemed sufficient) after which
KAP will have an additional five (5) Business Days to provide Feedback,
otherwise the materials submitted will be deemed approved. Glu is free to reuse
elements of Marketing Materials that have been approved by KAP in other Glu
marketing and advertising efforts without resubmitting such elements for KAP’s
approval. At all times during the distribution of the Game, Glu shall not be
restrained in any manner from conducting promotional pricing events (sales) for
virtual content or virtual currency available within the Game or prevented from
placing or directed to place Marketing Materials at Glu’s expense in any digital
publication or in any other digital advertising intended for the purpose of
acquiring users (Marketing Materials are subject to KAP’s prior written approval
as provided above).

6. Consideration

6.1. In consideration for the rights granted herein, Glu shall: (a) pay to KAP a
Minimum Guarantee (as defined below); and (b) pay to KAP the Royalties (at the
Royalty Rate) (collectively, the “Consideration”).

6.2. The “Minimum Guarantee” is a fully recoupable advance of Royalties in the
amount of $[*] U.S. Dollars payable in [*] installments [*]:

[*]

The Minimum Guarantee is fully recoupable by Glu such that Glu will have no
obligation to make any Royalty payments to KAP pursuant to Section 6.3 below
until Glu has fully recouped the Minimum Guarantee. In addition, the amount that
Glu shall be entitled to recoup is subject to increase in connection with
certain KAP review delays as set forth in Section 4.4. KAP will invoice Glu for
each installment of the Minimum Guarantee upon the occurrence of the applicable
event indicated above, and Glu will pay such invoice within fifteen (15) days of
receipt.

6.3. Glu shall pay KAP a Royalty at the Royalty Rate on a calendar quarterly
basis in consideration of KAP’s services and the Publishing Rights. For
clarification, Glu shall continue paying Royalties to KAP in the event any Gross
Revenue is generated after expiration or earlier termination of the Term
(assuming the Launch Date has occurred).

6.4. Glu shall provide KAP a statement of revenues generated by the Game (a
“Statement”) within thirty (30) calendar days of the end of each calendar
quarter; each Statement shall be delivered to KAP via email at [*], with a copy
to WME at [*] and [*]. Each Statement provided to KAP shall provide the
calculation of the relevant Royalty for the period to which the Statement
relates in respect of the Game, including all Gross Revenues received, the
deductions made from Gross Revenues to calculate Net Revenues, Royalties payable
to KAP and amounts Glu is required to withhold, if any, as well as the Territory
from which Net Revenue is derived.

6.5. Glu shall remit to KAP the Royalty amount payable to KAP’s account within
fifteen (15) days of the date Glu provides the applicable Statement to KAP,
provided that KAP’s Royalty exceeds $1,000 each calendar quarter. Unpaid
Royalties less than $1,000 shall be accumulated until such month when Royalties
exceed $1,000. Past due amounts hereunder (including underpayments of Royalties)
shall bear interest at the lesser of (a) 6% per annum, and (b) the maximum
interest rate allowable by law; such interest shall accrue from the date the
applicable payment was due. In order to make any payments under this Agreement,
KAP must provide an IRS Form W-9 or other applicable form to Glu.

 

Confidential

License Agreement between Kimsaprincess, Inc. and Glu Mobile Inc.

 

9



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

6.6. All payments made and monetary amounts referenced hereunder shall be in
U.S. Dollars. The exchange rate used for reports and for calculation of payments
made by Glu will be the average exchange rate for the calendar month of the
relevant sales period, according to OANDA.com. Each party is responsible for the
payment of its own income taxes, business taxes, franchise taxes and excise
taxes, withholdings and other governmental taxes. All sums payable hereunder are
exclusive of any value added tax (where applicable) or any comparable sales tax.
Unless otherwise instructed by KAP, all Royalties due hereunder shall be sent to
the bank account number via wire transfer or to the bank at the following
address:

Attn: Kimsaprincess Inc.

Bank account number: [*]

Bank name & address: [*]

ABA/Routing number: [*]

6.7. Glu shall make and keep full and accurate books and records reflecting the
Gross Revenues and the calculation of Net Revenues and Royalties and other
amounts due to KAP hereunder (including Third Party Revenues as discussed in
Section 6.8 below). During the Term and for a period of one (1) year after the
expiration of the Term, KAP or its duly authorized representative(s), shall have
the right, at its sole expense, upon thirty (30) Business Days advance written
notice to Glu, but not more than once per calendar year, to examine, review and
copy such books and records for any twelve (12) month period of the Term, at
Glu’s principal place of business in order to account for, confirm and/or verify
Royalty Payments, Gross Revenues, Net Revenues, and the accuracy of any and all
reports and Statements produced by Glu and delivered to KAP pursuant to and in
accordance with this Agreement. In the event that there is an error in
calculation of the amount of Royalties payable to KAP, then either (i) Glu shall
promptly thereafter pay to KAP the amount of Royalties underpaid or (b) KAP
shall promptly refund the amount of Royalties overpaid, as the case may be. Any
underpayment by Glu based upon an error in such calculation shall not be deemed
to be breach of this Agreement so long as the calculation is made in good faith.
If any such underpayment by Glu for a period examined by Glu is 7.5% or more,
Glu shall pay KAP’s reasonable out-of-pocket expenses and costs with respect to
such examination. KAP’s receipt of any Statement or payment of Royalties does
not preclude it from challenging the correctness of such Statement.

6.8. Third Party Revenue, if paid to Glu by a Third Party Property licensor,
shall be reported by Glu to KAP in Statements and Glu shall pay Royalties to KAP
with respect to such Third Party Revenue utilizing the appropriate Royalty Rate.
Similarly, KAP shall report Third Party Revenue, if paid to KAP by a Third Party
Property licensor, to Glu in a statement delivered on a quarterly basis, within
thirty (30) days of the end of each calendar quarter; such reports to be
delivered to Glu via email (royalty.accounting@glu.com) in Excel format. KAP’s
statements shall provide reasonable details as to the source and amount of the
Third Party Revenue and the country of residence of the owner of the Third Party
Property; KAP shall pay to Glu the payable share of Third Party Revenue (as
provided in Section 4.7) within fifteen (15) days of the date KAP provides to
Glu the applicable statement of Third Party Revenue. Neither party shall be
entitled to make any deductions from the Third Party Revenue, with the exception
of deductions required by law for tax or withholding purposes, and each party
shall bear its own costs with regard to its contracts with Third Party
Properties. Past due amounts (including any underpayments) shall bear interest
at the lesser of (a) 6% per annum and (b) the maximum permitted by law; such
interest shall accrue from the date the amounts became due. Glu will provide its
wire instructions upon request.

 

Confidential

License Agreement between Kimsaprincess, Inc. and Glu Mobile Inc.

 

10



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

6.9. KAP shall make and keep full and accurate books and records reflecting the
Third Party Revenue and the calculation of Glu’s share of such Third Party
Revenue and other amounts due to Glu hereunder. During the Term and for a period
of one (1) year after the expiration of the Term, Glu or its duly authorized
representative(s), shall have the right, at its sole expense, upon thirty
(30) Business Days advance written notice to KAP, but not more than once per
calendar year, to examine, review and copy such books and records for any twelve
(12) month period of the Term, at KAP’s principal place of business in order to
account for, confirm and/or verify Third Party Revenues and related payments to
Glu, and the accuracy of any and all reports and statements produced by KAP and
delivered to Glu pursuant to and in accordance with this Agreement. In the event
that there is an error in calculation of the amount of Third Party Revenue
payable to Glu, then either (i) KAP shall promptly thereafter pay to Glu the
amount of Third Party Revenue underpaid or (b) Glu shall promptly refund the
amount of Third Party Revenue overpaid, as the case may be. Any underpayment by
KAP based upon an error in such calculation shall not be deemed to be breach of
this Agreement so long as the calculation is made in good faith. If any such
underpayment by KAP for a period examined by Glu is 7.5% or more, KAP shall pay
Glu’s reasonable out-of-pocket expenses and costs with respect to such
examination. Glu’s receipt of any statement or payment of its purported share of
Third Party Revenue does not preclude it from challenging the correctness of
such statement.

7. Credit

7.1. Glu shall provide KAP with credit on all collateral materials (e.g.,
manuals, advertising, website) and within the Game in a fashion commensurate
with Glu’s standard practices. Any inadvertent failure by Glu to provide KAP
with such credit shall not be deemed to be a material breach of this Agreement
and, assuming such failure occurs within the Game, Glu shall use commercially
reasonable efforts to remedy such failure in the next regularly planned Update
that is to be released following Glu’s receipt of KAP’s written notice of the
failure to include such credit.

8. Future Projects

8.1. Should KAP wish to develop any Sequels to the Game, then Glu may develop
and distribute each such Sequel [*]. “Sequel” means a new, complete and separate
game featuring Kardashian and utilizing KAP Assets and that is based on one or
more of the unique elements in the Game; provided that Language Translations,
Updates, alterations or upgrades of the Game are not Sequels. The parties
acknowledge and agree that a sequel to the Glu Version that does not include
Kardashian or utilize any KAP Assets is not considered a Sequel to the Game.

8.2. In the event either party wishes to create an animated series, Sequel or
other spin-off based on the Game (including but not limited to the storyline,
characters, gameplay, mechanics, other features of the Glu Property or Glu’s
intellectual property) (“Future Spinoff”), [*]. The parties acknowledge and
agree that KAP may pursue other media opportunities without providing notice to
Glu, provided that each such opportunity does not require any use of Glu’s
Intellectual Property Rights in the Game or otherwise violate or infringe on the
rights and licenses granted to Glu and that each such opportunity does not
violate the Publishing Rights.

 

Confidential

License Agreement between Kimsaprincess, Inc. and Glu Mobile Inc.

 

11



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

9. Ownership of Intellectual Property Rights

9.1. Glu acknowledges that, as between Glu and KAP, KAP is the exclusive owner
of all the KAP Intellectual Property created by Glu’s uses of the KAP Marks, KAP
Assets and KAP Property. For the avoidance of doubt, as to the Game’s name and
to the extent the Game name utilizes KAP Property and/or KAP Marks, KAP shall
own all right, title and interest in and to the Game name, which name shall be
considered to be a KAP Mark; provided, however, that KAP shall not, by virtue of
this provision or any other provision of this Agreement, obtain any rights of
any kind in the Glu Marks, the Glu Version, the Glu Property or Glu’s
Intellectual Property Rights in the Game. All uses of the KAP Marks by Glu
hereunder shall inure to KAP’s benefit. Glu agrees to execute and deliver (upon
reasonable request from KAP) and otherwise reasonably cooperate with KAP, at
KAP’s cost and expense with respect to documented, third party fees and costs,
to assist KAP’s efforts to confirm and defend KAP’s right, title and interest in
the KAP Marks, including, without limitation, KAP’s efforts to obtain or
maintain protection and/or registration for the same. Glu shall not at any time
apply for any registration of any copyright, patent or trademark or other
designation which would affect the ownership of the KAP Intellectual Property
nor file any document with any governmental authority or take any action which
would affect the owner of the KAP Intellectual Property or aid anyone else in
doing so. Glu shall at no time, whether during the Term or thereafter, use or
authorize the use of any intellectual property that infringes on KAP
Intellectual Property.

 

  i. As KAP is aware that Glu intends to distribute the Game throughout the
Territory, KAP shall reasonably provide, in response to Glu’s reasonable written
request with respect to a KAP Mark for the same, a list not later than sixty
(60) days before the Launch Date (if the written request is made at least sixty
(60) days before the Launch Date) of all jurisdictions in which the subject KAP
Marks have been rejected for registration or in which KAP has obtained trademark
registrations for the subject KAP Marks (“Trademark List”). In the event that a
Trademark List for a KAP Mark in other international classes is reasonably
needed for purposes of evaluating whether such a KAP Mark can be used in
connection with certain products or services in the Game, then, in response to
Glu’s written request with respect to the subject KAP Mark for the same, KAP
shall use reasonable efforts to provide Glu with the Trademark List in the
applicable international class; provided, however, failure to provide a full and
complete Trademark List in Class 9 or otherwise shall not constitute a breach of
this Agreement, and provided, further however, that if KAP discovers that a
Trademark List is not accurate or complete KAP will use commercially reasonable
efforts to provide a revised Trademark List. For the purpose of clarification,
no provision of this Agreement requires KAP to register any KAP Marks; provided,
however, that KAP shall, in good faith, consider registering the name of the
Game in foreign jurisdictions at Glu’s written request.

9.2. Glu hereby waives all “moral rights” or other personality rights it may
have in any KAP Assets. Without limiting the foregoing, Glu hereby assigns to
KAP all of its worldwide right, title and interest in and to the KAP
Intellectual Property (except as to Glu’s Intellectual Property Rights in the
Game) heretofore or hereafter created by or for Glu or any parent, subsidiary,
affiliate, joint venturer or partner of Glu. Glu acknowledges that said
assignment will include, without limitation, the right on KAP’s part to use the
KAP Intellectual Property and to license the KAP Intellectual Property to any
third party for any purpose except to the extent expressly prohibited herein
during the Term. KAP hereby grants Glu a fully paid, royalty-free, exclusive
(except as provided in Section 2.2 and in the last sentence of Section 3.1)
right and license during the Term to use the approved KAP Property and KAP Marks
in connection with the Publishing Rights (i.e., the Sales in the Game and the
Game’s development and promotion) as set forth in this Agreement, and KAP hereby
grants Glu a fully paid, royalty-free, non-exclusive right and license during
the Sell-Off Period for Glu’s use of the approved KAP Property, KAP Assets and
KAP Marks in connection with Sales in the Game and the Game’s promotion as set
forth in this Agreement. KAP acknowledges and agrees that the KAP Assets may not
be used by KAP or any third party during the Term of this Agreement. For the
purposes of clarification and notwithstanding any provisions in this Agreement
to the contrary, KAP retains the right to use the KAP Marks and KAP Property
during the Term in contexts and media provided that such uses do not violate the
exclusive nature of the Publishing Rights, and KAP may not make any use of the
KAP Assets that comprise the Glu Work Product (as defined below in 9.2.iii) in
any contexts or media other than the Game. KAP may demand delivery of such
materials (delivery costs to be borne by KAP) when they are no longer needed by
Glu for the development, Sale or promotion of the Game.

 

Confidential

License Agreement between Kimsaprincess, Inc. and Glu Mobile Inc.

 

12



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

  i. Glu agrees to reasonably assist KAP (whether acting in its own name and/or
in the name of its grantors), at KAP’s own election in its sole discretion and
at KAP’s expense, with respect to the defense, enforcement, protection and/or
registration of KAP’s (and KAP’s grantors’) rights in the KAP Intellectual
Property.

 

  ii. With respect to the creation of KAP Assets made by others, Glu shall
enter, or shall have previously entered, into written agreements with all of its
independent contractors and employees that create the KAP Assets: (1) providing
that all results and proceeds of their services created by them (in part or
whole) in the course of Glu’s performance under this Agreement (“Third Party
Work Product”) shall be the property of, and owned by, Glu and shall be deemed a
“Work Made for Hire” as defined in the copyright laws of the United States of
America (17 U.S.C. §101 et seq.); and (2) assigning all right, title and
interest in and to such Third Party Work Product, including, without limitation,
all Intellectual Property Rights, to Glu; provided, however, that Glu’s current
standard assignment agreements that it enters into with its employees in the
ordinary course of its business shall be deemed sufficient to satisfy the
requirements of this Section 9.2(i) and Glu shall not be required to enter into
additional assignment agreements with its employees.

 

  iii.

Glu agrees and acknowledges that: (1) any and all KAP Assets and/or other KAP
Intellectual Property created by Glu or for Glu and any Third Party Work Product
created before or during the Term (except as to Glu’s Intellectual Property
Rights in the Game) (“Glu Work Product”) shall be deemed a “Work Made for Hire”
as defined in the copyright laws of the United States of America (17 U.S.C. §101
et seq.), (2) KAP is the author of such Glu Work Product for all purposes,
(3) KAP is the sole and exclusive owner of all right, title and interest in and
to the Glu Work Product, including, without limitation, the undivided copyright
and trademark rights and all goodwill, applications, registrations, renewals,
extensions and reversions therein, in and to such works in perpetuity and
throughout the universe, except as limited by the Publishing Rights, during the
Term, and (4) to the extent that Glu is assigned to it or is deemed to have,
retain or otherwise possess any right, title and/or interest in and to all or
any portion of the Glu Work Product, including, without limitation, any Glu Work
Product that is included in Third Party Work Product, Glu hereby transfers,
conveys and assigns same to KAP. At KAP’s written request, Glu shall execute all
documents and undertake all reasonable actions necessary to effect the
clarification of ownership of the entire right, title and interest in and to the
Glu Work Product to KAP and to allow KAP to apply for and maintain any
registrations of same. Glu hereby irrevocably (and coupled with an interest)
appoints KAP as Glu’s Attorney-in-Fact solely to take such actions and to make,
sign, execute, acknowledge and deliver all such documents as may from time to
time be necessary to confirm in KAP, its successors and assigns, all rights
granted herein in the event that KAP is unable to secure Glu’s execution of any
such documents within twenty-five (25) Business Days of receipt of KAP’s written
request for execution, or sooner, if circumstances reasonably require it. Glu
shall and hereby agrees to waive and release in favor of KAP at the end of the
Term all rights (if any) of “droit moral,” rental rights and similar rights in
and to the Glu Work Product and agrees that KAP shall have the unencumbered
rights to transform, recast, adapt, edit, alter, revise, add to, subtract from,
create works derived from or otherwise modify all or

 

Confidential

License Agreement between Kimsaprincess, Inc. and Glu Mobile Inc.

 

13



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

  any portion of the Glu Work Product in KAP’s sole and absolute discretion. Glu
hereby irrevocably grants, transfers and assigns to KAP all right, title and
interest, including, without limitation, Intellectual Property Rights, it may
have in and to the Glu Work Product, in perpetuity and throughout the universe,
and to all proprietary depictions, expressions or derivations of the KAP
Intellectual Property created by or for Glu at any time. KAP hereby grants Glu a
fully paid, royalty-free, exclusive(except as provided in Section 2.2 and the
last sentence of Section 3.1) right and license during the Term to use such
approved materials in connection with the Publishing Rights (i.e., the Sales in
the Game and the Game’s development and promotion) as set forth in this
Agreement, and KAP hereby grants Glu a fully paid, royalty-free, non-exclusive
right and license during the Sell-Off Period for such approved use by Glu in
connection with Sales in the Game and the Game’s promotion as set forth in this
Agreement. KAP acknowledges and agrees that the KAP Assets may not be used by
KAP or any third party during the Term of this Agreement. For the purposes of
clarification and notwithstanding any provisions in this Agreement to the
contrary, KAP retains the right to use the KAP Marks and KAP Property whether or
not embodied in any Glu Work Product during the Term in contexts and media
provided that such uses do not violate the exclusive nature of the Publishing
Rights, and KAP may not make any use of the KAP Assets that comprise the Glu
Work Product in any contexts or media other than the Game.

 

  iv. Glu shall not use KAP Intellectual Property either (i) after expiration of
the Sell-Off Period or (ii) for any purpose not specifically permitted
hereunder. Glu shall not use KAP Property, KAP Assets or Marketing Materials (to
the extent that such Marketing Materials that contain KAP Assets or KAP
Property) in connection with another celebrity and/or other third person,
without prior written approval from KAP.

9.3. Glu owns all Intellectual Property Rights in the Game (excluding the KAP
Intellectual Property), the Marketing Materials (excluding the KAP Intellectual
Property), Glu Property, the Glu Marks and the Glu Proprietary Matter (as
defined below). Glu owns or will own all of the Intellectual Property Rights of
and to all of the components of following categories of items (excluding the KAP
Intellectual Property): (1) the software, computer code, technology, engines,
routines, tools, algorithms and the like developed by or for Glu in connection
with the Game; (2) the user, technical and/or maintenance documentation of or
concerning the Game; (3) all elements of the Game that may be protected by
copyright law or any other Intellectual Property Right; (4) any elements of the
Game that are not or may not be protected by Intellectual Property Rights but
are commonly utilized by the Glu studio responsible for developing the Game,
(5) any of items (1), (2), (3) and (4) that Glu developed prior to the Effective
Date or developed or had developed in connection with the Glu Version or another
game(s), without regard to the timing of the development of such other game(s)
(items (1) through (3) collectively, “Glu’s Proprietary Matter”); and (6) all
work and the product of such work undertaken by Glu (or by Glu’s agents or
contractors) to develop, market and promote the Game.

9.4. If either party becomes aware of any possible infringement, imitation or
counterfeiting of the Game and/or the other party’s Marks, the KAP Property, KAP
Assets, or Glu Property, each party shall promptly notify the other party in
writing (email deemed sufficient). KAP shall have the sole discretion and
authority to take (or not take) such action as it deems advisable for the
protection of the KAP Property, KAP’s Marks and the KAP Assets and/or its rights
therein, and Glu shall have the sole discretion and authority to take (or not
take) such action as it deems advisable for the protection of the Glu Property
and Glu’s Marks and/or its rights therein. If requested by a party in writing,
the other party shall reasonably cooperate with and follow the reasonable
directions of the requesting party, at the requesting party’s sole cost and
expense, in connection with any action taken by the requesting party in the
protection of its property, assets and/or Marks. Should a party notify the other
party in writing that it

 

Confidential

License Agreement between Kimsaprincess, Inc. and Glu Mobile Inc.

 

14



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

does not intend to pursue any infringing, imitating or counterfeiting activity
with respect to its property, assets and/or Marks, as they relate to the Game,
the other party may itself commence an action with respect thereto if it obtains
the approval of the party that has elected not to pursue any action, in each
instance, not to be unreasonably withheld, conditioned or delayed. The party
commencing an action (the “Controlling Party”) shall cover any reasonable
out-of-pocket third party costs and expenses (including, without limitation,
reasonable fees and disbursements of outside counsel) incurred by the other
party at its request in connection with any such action. The party not
controlling the action shall have the right to join the action by notifying the
Controlling Party in writing within sixty (60) days after the commencement of
such an action (the “Joining Party”). Notwithstanding any contrary provision of
this Agreement, neither party shall have the right to, and shall not, settle any
action involving the other party’s Intellectual Property, property, assets
and/or Marks without such other party’s approval (not to be unreasonably
withheld, conditioned or delayed) of all the terms and conditions of any such
proposed settlement that relate specifically to such other party. Any damages
recovered or sums obtained in settlement in or with respect to any action
contemplated above shall be applied first to reimburse the respective parties
for their respective actual, third-party, verifiable out-of-pocket costs, fees
and expenses (including, without limitation, investigatory expenses and legal
expenses such as outside attorneys’ fees and disbursements) incurred by them in
connection with any such action, and the balance, if any, shall be retained
solely by the Controlling Party.

10. Representations and Warranties

10.1. KAP represents and warrants to Glu that:

 

  (a) It has, and will have throughout the Term of this Agreement, the right to
enter into this Agreement and to license the KAP Property to Glu in accordance
with the terms and provisions of this Agreement;

 

  (b) Entering into this Agreement by KAP does not violate any agreements,
rights or obligations existing between KAP and any other person, firm or
corporation;

 

  (c) The KAP Property, as specifically limited in this Agreement is solely
owned and/or controlled by KAP and any use thereof by Glu in conformity with the
terms of this Agreement shall not infringe upon the copyright or intellectual
property or other rights of any third parties;

 

  (d) There is no action, suit, proceeding, arbitration, mediation, complaint,
claim, charge or, to KAP’s knowledge, investigation (collectively, an “Action”),
in each case, before any court, arbitrator, mediator or governmental body,
pending, or to KAP’s knowledge, currently threatened against KAP, Kardashian, or
KAP’s Affiliates or against any consultant, officer, director or employee of KAP
or KAP’s Affiliates, relating to Kardashian and the KAP Property which could
reasonably be expected to materially impact the parties’ respective rights and
obligations under this Agreement;

 

  (e) It will (1) comply with all international anti-bribery and anti-corruption
laws, including without limitation the United States Foreign Corrupt Practices
Act of 1977, as amended, the UK Bribery Act of 2010, or other similar law,
statute, rule or regulation of any country regarding the unlawful influence of
any person or entity, and (2) not make any bribe, rebate payoff, influence,
payment, kickback or other similar unlawful payment to any person or entity;

 

  (f) It will use commercially reasonable efforts to not harm, misuse or bring
into disrepute the Game or Glu, and it will cause Kardashian to use commercially
reasonable efforts to not do the same. [*]

 

Confidential

License Agreement between Kimsaprincess, Inc. and Glu Mobile Inc.

 

15



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

  (g) It will not knowingly disparage, defame or violate the publicity or
privacy rights of, and it will prevent Kardashian from knowingly disparaging,
defaming or violating the publicity or privacy rights of, any person or entity
in the context of fulfilling KAP’s obligations under this Agreement (excluding
any statements made by KAP or Kardashian that were authored, created or
requested by Glu).

10.2. Glu represents and warrants to KAP that:

 

  (a) It has, and will have throughout the Term of this Agreement, the right and
authority to enter into this Agreement and to perform all obligations hereunder;

 

  (b) The entering into this Agreement by Glu does not violate any agreements,
rights or obligations existing between Glu and any other person, firm or
corporation;

 

  (c) It will not attack, or assist others to attack, the title of KAP (or third
parties that have granted rights to KAP) in and to the KAP Property or any
copyright or trademarks pertaining thereto;

 

  (d) It will (1) comply with all international anti-bribery and anti-corruption
laws, including without limitation the United States Foreign Corrupt Practices
Act of 1977, as amended, the UK Bribery Act of 2010, or other similar law,
statute, rule or regulation of any country regarding the unlawful influence of
any person or entity, and (2) not make any bribe, rebate payoff, influence,
payment, kickback or other similar unlawful payment to any person or entity;

 

  (e) It will use commercially reasonable efforts to not harm, misuse or bring
into disrepute the KAP Property, Kardashian or KAP;

 

  (f) The Game shall not contain any hidden content/“Easter Eggs” (i.e. gameplay
feature(s), cheat codes, text and images etc.) and/or any hidden or undisclosed
features including, but not limited to, those that contain infringing, offensive
or inappropriate content, without obtaining the express prior written approval
of KAP;

 

  (g) It will comply with all applicable laws, including the obtaining and/or
maintaining of any necessary licenses in connection with Glu’s obligations under
this Agreement; and

 

  (h) It shall not knowingly violate or infringe any patent, copyright,
trademark, trade secret or other proprietary or intellectual property right of
any third party.

10.3 OTHER THAN AS SET FORTH IN THIS SECTION 10, ALL MATERIALS SUPPLIED BY ONE
PARTY TO THE OTHER ARE PROVIDED ON AN “AS IS” BASIS. TO THE FULLEST EXTENT
PERMITTED BY LAW, OTHER THAN AS SET FORTH IN THIS SECTION 10, EACH PARTY
EXPRESSLY DISCLAIMS ALL WARRANTIES, WHETHER EXPRESS OR IMPLIED, WRITTEN OR ORAL,
WITH RESPECT TO ALL MATTER SUPPLIED BY IT TO THE OTHER PARTY WHATSOEVER,
INCLUDING ALL WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE,
OR THOSE ARISING BY LAW, STATUTE, USAGE OF TRADE OR COURSE OF DEALING, EXCEPT AS
DESCRIBED IN THIS SECTION 10. NO EMPLOYEE, AGENT OR OTHER REPRESENTATIVE OF A
PARTY IS AUTHORIZED TO GIVE ANY OTHER WARRANTY.

 

Confidential

License Agreement between Kimsaprincess, Inc. and Glu Mobile Inc.

 

16



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

11. Indemnification and Insurance.

11.1. Glu agrees to defend, indemnify and hold harmless KAP, Kardashian and each
of their respective successors, assigns, parents, subsidiaries, Affiliates, and
co-venturers, and each of their respective directors, officers, employees and
agents, during and after the Term hereof, from and against all third party
claims, damages, losses, liabilities, suits and expenses (including reasonable
outside attorneys’ fees and costs whether or not a suit is instituted and if
instituted, whether at the trial or appellate level) payable to such third
parties and arising out of or in connection with: (1) any breach of this
Agreement by Glu, (2) any breach by Glu of its representations and warranties
set forth in Section 10.2, (3) the Game (excluding any claim for infringement of
the KAP Property, unless the use of the KAP Property was made in breach of this
Agreement), including Glu Property, Glu Assets, Glu Proprietary Matter, the Glu
Marks or any technology used in connection with the foregoing, infringing or
allegedly infringing any intellectual property or other rights of any other
person or entity, or (4) the production, distribution and marketing of the Game.

11.2. KAP agrees to defend, indemnify and hold harmless Glu, and each of its
respective successors, assigns, parents, subsidiaries, Affiliates, and
co-venturers, and each of their respective directors, officers, employees and
agents, during and after the Term hereof, from and against all third-party
claims, damages, losses, liabilities, suits and expenses (including reasonable
outside attorneys’ fees and costs whether or not a suit is instituted and if
instituted, whether at trial or appellate level) payable to such third parties
and arising out of or in connection with: (1) any breach by KAP of its
representations and warranties set forth in Section 10.1, or (2) the KAP
Property (when used as authorized and approved by KAP and in accordance with the
provisions of this Agreement) infringing or allegedly infringing any
intellectual property or other right of any other person or entity.

11.3. Each party agrees to give the other prompt written notice of any legal
proceeding instituted or claim or demand asserted by any third party of which it
becomes aware relating to a party’s indemnification obligations under this
Section 11 (each a “Third Party Claim”). In the event of a Third Party Claim,
the party seeking indemnification (the “indemnified party”) shall:

 

  i. Give the indemnifying party prompt written notice of the Third Party Claim
when the indemnified party learns of such claim; provided, however, that the
failure to give prompt notice shall not diminish the indemnifying party’s
obligations under this Agreement except to the extent such failure materially
prejudices the indemnifying party;

 

  ii. Grant the indemnifying party, exclusive control over the defense and
settlement of the Third Party Claim; and

 

  iii. Give the indemnifying party reasonable assistance in the defense and
settlement of the Third Party Claim, as requested by the indemnifying party (all
of the indemnified party’s reasonable out-of-pocket expenses in giving
assistance will be paid by the indemnifying party).

11.4. Glu shall obtain and continuously maintain during the Term and so long as
the Game is being sold and the Marketing Materials are being utilized or
disseminated, at its own expense, general commercial liability insurance,
including product liability and advertising injury (including without limitation
for trademark and copyright infringement) from a recognized insurance company
providing adequate protection with a limit of liability (in addition to costs of
defense) of not less than Two Million Dollars and No/100 ($2,000,000.00) per
occurrence and Four Million Dollars and No/100 ($4,000,000.00) in the aggregate,
insuring, without limitation, against any claims, suits, losses or damages
arising out of Glu’s breach of any warranty, representation or covenant under
this Agreement including, without limitation, actions for breach of warranty,
negligence, product liability and strict liability in tort, in addition to costs
of defense, which will be covered by such policy. KAP shall obtain and
continuously maintain during the Term and so long as the Game is being sold and
the Marketing Materials are being utilized or disseminated, at its own expense,
general commercial liability insurance in an amount and of a scope of coverage
that is reasonable given the nature of KAP’s business and its obligations under
this Agreement. All policies shall be occurrence-based. KAP and Kardashian shall
be named as additional insureds on Glu’s policy. A certificate of insurance
evidencing such coverage shall be furnished to the other party upon request
within thirty (30) days of the full execution of this Agreement.

 

Confidential

License Agreement between Kimsaprincess, Inc. and Glu Mobile Inc.

 

17



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

12. Confidentiality.

12.1. Except as set forth in Section 12.5 below, neither KAP nor Glu shall issue
any press release or statement with regard to the terms and provisions of this
Agreement without the consent of the other, nor shall either party disclose to
any third party (other than its respective employees, directors and officers, in
their capacity as such, on a need-to-know basis), any information with respect
to the financial terms and/or provisions of this Agreement or any Confidential
Information except: (a) to the extent necessary to comply with the law or a
valid court order of a court with competent jurisdiction, in which event the
party making such disclosure shall so notify the other party as promptly as is
practicable (if possible, prior to making such disclosure) and shall seek
confidential treatment of such information; (b) to the extent necessary to
comply with the disclosure requirements of the S.E.C. or similar governmental
agencies, and/or by the applicable rules of any stock exchange on which either
party or their respective parent companies list securities; (c) to its parent,
subsidiary or other affiliated companies, their banks, auditors and attorneys
and similar professionals (collectively, its “Permitted Recipients”), provided
that the disclosing party shall be liable to the other party in the event that
any of its Permitted Recipients disclose any information that the disclosing
party would be prohibited from disclosing pursuant to this Section; (d) in order
to enforce its rights pursuant to this Agreement; or (e) to a prospective or
actual buyer or financier or affiliate thereof as well as the Permitted
Recipients thereof, provided that any such buyer or financier has executed a
written confidentiality agreement pursuant to which they/it agree(s) to be bound
by the provisions of this Section or a similar undertaking of
confidentiality. “Confidential Information” means information or materials
disclosed by one party (the “Disclosing Party”) to the other party (the
“Receiving Party”), or learned by one party (the “Receiving Party”) about the
other party (the “Disclosing Party”) or the Disclosing Party’s products or
business, in the course of the performance of the parties’ obligations under
this Agreement that is described by one of the following: (i) the design,
technology and know-how of any product and systems, including the Game, except
insofar as they have been publicly disclosed; (ii) computer object and source
code; (iii) the terms and conditions of either party’s agreements or proposed
agreements with third parties; (iv) non-public information concerning the
Disclosing Party’s finances, financial status, research and development,
proposed new products, marketing plans and pricing, unless and until publicly
announced; (v) the terms and conditions of this Agreement; (vi) the confidential
information and/or services provided by third parties and provided to a party
hereto; and (vii) any information designated in writing by the Disclosing Party
as confidential or proprietary.

12.2. The parties agree and acknowledge that information or materials that
otherwise derive from this Agreement and the relationship of the parties will
nevertheless not be considered “confidential” to the extent that the information
or materials: (a) becomes known to the general public without fault or breach on
the part of the receiving party; (b) is customarily provided by the disclosing
party to others without restriction on disclosure; (c) is received by the
receiving party from a third party without breach of a nondisclosure obligation
and without restriction on disclosure; (d) that the receiving party can show
with documentary evidence was in the possession of the receiving party prior to
disclosure by the disclosing party; (e) is independently developed by the
receiving party’s personnel having no access to similar confidential information
obtained from the disclosing party.

 

Confidential

License Agreement between Kimsaprincess, Inc. and Glu Mobile Inc.

 

18



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

12.3. Each party, as a Receiving Party, agrees to use reasonable efforts, and at
least the same care that it uses to protect its own confidential information of
like importance, to prevent unauthorized dissemination and disclosure of the
Disclosing Party’s Confidential Information for a period of three (3) years
after the disclosure of the Confidential Information to the Receiving Party by
the Disclosing Party.

12.4. The Receiving Party acknowledges that the Disclosing Party’s rights in the
Confidential Information have particular value and agrees that any breach of
this Agreement relating to these matters may result in irreparable and
continuing damage to the Disclosing Party for which there will be no adequate
remedy in damages. In the event of such breach, the Disclosing Party will be
entitled to injunctive relief and/or a decree for specific performance and such
other further relief as may be proper.

12.5. The parties agree that they will issue a mutually agreed upon joint press
release promptly following the Effective Date regarding the relationship covered
by this Agreement. In addition, Glu may make informational references to the
Game and KAP’s participation therein in investor materials, title plans and
during investor calls without obtaining KAP’s consent; informational references
do not include any formal announcements concerning the Game’s release (not
End-User facing; not intended for consumption by End Users).

13. Termination

13.1. Either party may (without prejudice to its other rights) terminate this
Agreement with immediate effect by notice in writing to the other if:

 

  (a) the other party defaults in due performance or observance of any material
obligation hereunder which is capable of remedy and the defaulting party has not
remedied that breach within thirty (30) days of receiving notice of that breach,
unless such breach is not of a nature that can be cured within thirty (30) days,
in which case the non-defaulting party may terminate the Agreement if the
defaulting party is not using good faith efforts to cure such breach and such
breach is not cured as soon as practicable by the defaulting party;

 

  (b) in respect of the other party an interim order is applied for or made, or
a voluntary arrangement approved, or a petition for a bankruptcy order is
presented or a bankruptcy order is made, or a receiver or trustee in bankruptcy
is appointed over the other party’s estate or a voluntary agreement or
arrangement is approved or entered into, or an administration order is made, or
a receiver or administrative receiver is appointed over any of the other’s
assets or an undertaking or a resolution or petition to wind up the other is
passed or presented (other than for the purposes of amalgamation or
reconstruction) or if any circumstances arise which entitle the Court or a
creditor to appoint a receiver, administrative receiver or administrator or to
present a winding-up petition or make a winding-up order;

 

  (c) if the other party ceases or threatens to cease to carry on its business;
or

 

  (d) Kardashian commits any act that (i) results in a charge, indictment or
conviction of a felony or (ii) results in a charge, indictment, or conviction of
any misdemeanor of moral turpitude (by way of example only, a misdemeanor
involving a controlled substance, fraud, embezzlement, assault, and battery).

Notices of default shall be made in writing in the manner prescribed in
Section 21 below.

In the event Glu terminates this Agreement due to an uncured breach by KAP
pursuant to Section 13.1(a) in addition to any other rights and remedies that
Glu may have, Glu shall also be entitled to and KAP shall refund any unrecouped
portions of the Minimum Guarantee (as it may have been increased due to review
delays as set forth in Section 4.4). The rights and remedies provided in this
Section 13.1 shall not be exclusive and are in addition to any other rights and
remedies provided by law, in equity or this Agreement.

 

Confidential

License Agreement between Kimsaprincess, Inc. and Glu Mobile Inc.

 

19



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

13.2. Upon the expiration or termination of this Agreement for any reason, each
party shall forthwith return the other party’s Confidential Information to that
other party or, with the prior written consent of the other party or due to the
nature of such Confidential Information which is unable to return, shall destroy
the other party’s Confidential Information and will confirm to the other party
in writing that it has done so.

13.3. Following the expiration or termination of this Agreement, Glu shall
immediately cease any and all distribution and manufacturing of the Game and any
elements thereto, and shall immediately instruct distributors to stop making the
Game available for downloading. Notwithstanding the foregoing, KAP acknowledges
that (1) the Channels and platforms typically have storage mechanisms for End
Users to permit End Users to reinstall previously downloaded (i.e., downloaded
during the Term) copies of the Game and Glu has no control over this process;
(2) Games downloaded during the Term and played by End Users after the
expiration or termination of this Agreement will continue to generate revenue.

14. Limitation of Liability. EXCEPT FOR A PARTY’S BREACH OF THE PROVISIONS OF
SECTION 12 (CONFIDENTIALITY) OR IN CONNECTION WITH A PARTY’S INDEMNIFICATION
OBLIGATIONS HEREUNDER, NEITHER PARTY SHALL, UNDER ANY CIRCUMSTANCES, BE LIABLE
TO THE OTHER PARTY FOR CONSEQUENTIAL, INCIDENTAL, PUNITIVE OR SPECIAL DAMAGES,
EVEN IF SUCH PARTY HAS BEEN APPRISED OF THE LIKELIHOOD OF SUCH DAMAGES
OCCURRING. [*]

15. Assignment. Neither party shall voluntarily or by operation of law assign,
sublicense, transfer, encumber or otherwise dispose of all or any part of its
interest in this Agreement without the prior written consent of the other party,
which consent shall not be unreasonably withheld, conditioned or delayed. Any
attempted assignment, sublicense, transfer, encumbrance or other disposal
without such consent shall be void and shall constitute a material default and
breach of this Agreement. A “transfer” within the meaning of this Section 15
shall not include: (a) any merger or consolidation involving a party or its
majority shareholder, or any sale or transfer of all or substantially all of a
party’s or its parent company’s assets or (b) any transfer of this Agreement to
an Affiliate.

16. Independent Parties. Nothing contained herein shall be deemed to create or
construed as creating a joint venture or partnership between KAP and Glu.
Neither party is, by virtue of this Agreement or otherwise, authorized as an
agent or legal representative of the other party. Neither party is granted any
right or authority to assume or to create any obligation or responsibility,
express or implied, on behalf of or in the name of the other party or to bind
such other party in any manner.

17. Waiver. A waiver by any party at any time of a breach of any provision of
this Agreement shall not apply to any breach of any other provision of this
Agreement or imply that a breach of this same provision at any other time has
been or will be waived or that this Agreement has been in any way amended, nor
shall any failure by a party to object to conduct of the other be deemed to
waive such party’s right to claim that a repetition of such conduct is a breach
hereof.

18. Amendments. This Agreement shall not be modified, amended or in any way
altered except by a written agreement dated subsequent hereto signed on behalf
of Glu and KAP by their duly authorized representatives.

19. Severability of Provisions. In the event that any provision of this
Agreement is found invalid or unenforceable pursuant to judicial decree or
decision, the remainder of this Agreement shall remain valid and enforceable
according to its terms. The parties intend that the provisions of this Agreement
be enforced to the fullest extent permitted by applicable law. Accordingly, the
parties agree that if any provisions are deemed not enforceable, they shall be
deemed modified to the extent necessary to make them enforceable.

 

Confidential

License Agreement between Kimsaprincess, Inc. and Glu Mobile Inc.

 

20



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

20. Forum and Jurisdiction. This Agreement was entered into in the State of
California and its validity, construction, interpretation and legal effect shall
be governed by applicable United States laws and by the internal substantive
laws of the State of California (without reference to conflicts of laws
provisions). The parties submit and consent to the exclusive jurisdiction of the
courts (state and federal) in the State of California in any legal proceedings
brought to enforce (or otherwise relating to or arising out of) this Agreement.
The parties shall file any such legal proceeding in an appropriate state or
federal court located in the County of Los Angeles, California or in the County
of San Francisco, California. Nothing in this Agreement shall be construed as
creating a third party beneficiary agreement.

21. Notices. Except as otherwise specifically provided herein, all notices which
either party hereto is required or may desire to give to the other shall be
given by addressing the same to the other at the address set forth below, or at
such other address as may be designated in writing by any such party in a notice
to the other given in the manner prescribed in this Section. The date of
messengering (personal delivery) or telecopying shall be deemed to be the date
of service. Five (5) business days from the date of mailing shall be deemed to
be the date of service for mailed notices. One (1) business day from the date of
overnight air courier handling shall be deemed to be the date of service for
courier handled notices where delivery is acknowledged in writing by addressee
including a receipt signed by the addressee.

 

To KAP:

 

KimsAPrincess Inc., [*]

21731 Ventura Boulevard, Suite 300

Woodland Hills, CA 91364

Telephone: [*]

Email [*]

With a copy to:

 

 

 

 

WME

 

Attn: [*]

9601 Wilshire Blvd

Beverly Hills 90210

 

Telephone: [*]

 

Email: [*]

 

            [*]

and:

 

 

 

 

Mr. Todd Wilson, Esq

6800 N. Hillside Drive

Paradise Valley, AZ 85253

    To Glu:  

GLU MOBILE INC.

500 Howard Street, Third Floor

San Francisco, California 94105

Attention:            General Counsel

 

Telephone:           (415) 800-6100

Fax:                      (650) 403-1018

Email:                   Legal@glu.com

 

Confidential

License Agreement between Kimsaprincess, Inc. and Glu Mobile Inc.

 

21



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

22. Attorneys’ Fees In the event of any litigation or other proceeding is
brought by any party arising out of or relating to this Agreement, the
prevailing party in such litigation or other proceeding shall be entitled to
recover from the other party all reasonable costs, reasonable outside attorneys’
fees and other reasonable expenses incurred by such prevailing party in such
litigation or proceeding.

23. Force Majeure. Neither party shall be deemed in default if its performance
or obligations hereunder are delayed or become impossible or impractical by
reason of any act of God, war, whether or not declared, acts of terrorism or
mass crime, whether domestic or foreign, whether or not politically motivated,
and whether or not directed specifically at the parties or the parties’
property, fire, earthquake, labor dispute, accident, civil commotion, epidemic,
strikes, act of government or government agency or officers, or any other
comparable cause beyond such party’s control.

24. Survival of Obligations. The respective obligations of the parties under
this Agreement, which by their nature would continue beyond the termination,
cancellation or expiration of this Agreement, including but not limited to
confidentiality, indemnification, insurance and payment of KAP’s Royalties
(including for any Net Revenues generated after the end of the Term), shall
survive termination, cancellation or expiration of this Agreement.

25. Headings. The headings contained in this Agreement are for convenience and
reference purposes only. They do not form a part hereof and shall not affect the
meaning or interpretation of this Agreement.

26. Entire Agreement. This Agreement constitutes the entire understanding and
agreement between the parties hereto and supersedes any and all prior or
contemporaneous representations, understandings and agreements between Glu and
KAP with respect to the subject matter hereof, all of which are merged herein.
It is expressly understood and agreed that no employee, agent, or other
representative of either party has any authority to bind such party with regard
to any statement, representation, warranty, or other expression unless the same
is specifically set forth or incorporated by reference herein. It is expressly
understood and agreed that, there being no expectation of the contrary between
the parties hereto, no usage of trade or custom and practice within the
industry, and no regular practice of method of dealing between the parties
hereto, shall be used to modify, supplement or alter in any manner the terms of
this Agreement or any party hereof.

27. Miscellaneous. A person who is not a party to this Agreement has no rights
to enforce, or to enjoy the benefit of, any term of this Agreement but that does
not affect any right or remedy of a third party which exists or is available
apart from that act. A person who is not a party to this Agreement has no rights
to enforce, or to enjoy the benefit of, any term of this Agreement but that does
not affect any right or remedy of a third party which exists or is available
apart from that act. This Agreement shall not be binding on either party until
accepted by KAP and Glu and executed by a duly authorized officer of each party.
This Agreement may be executed in counterparts, each of which shall be deemed an
original and all of which together shall constitute one and the same instrument.
Digital, facsimile or scanned signatures will be treated as valid originals for
all purposes.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.

 

KIMSAPRINCESS, INC.     GLU MOBILE INC. By:  

/s/ Kim Kardashian

    By:  

/s/ Niccolo de Masi

Print Name:   Kim Kardashian     Print Name:   Niccolo de Masi Its:   President
    Its:   CEO

 

Confidential

License Agreement between Kimsaprincess, Inc. and Glu Mobile Inc.

 

22



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

Exhibit A

Copyright and Trademark Notices

© [year of publication] Kimsaprincess, Inc. All copyrights, trademarks and other
intellectual property rights in Kim Kardashian’s name, image and likeness are
owned exclusively by Kimsaprincess, Inc. and used under license by Glu Mobile,
Inc. All rights reserved.

 

Confidential

License Agreement between Kimsaprincess, Inc. and Glu Mobile Inc.

 

23



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

AMENDMENT No. 1 TO LICENSE AGREEMENT

Between

KIMSAPRINCESS, INC. and GLU MOBILE INC.

THIS AMENDMENT No. 1 TO THE LICENSE AGREEMENT (the “Amendment”), entered into as
of this 13th day of June, 2014, between KIMSAPRINCESS, INC., with its registered
offices located at 21731 Ventura Boulevard, Suite 300, Woodland Hills,
California 91364 (“KAP”), and GLU MOBILE INC., with offices located at 500
Howard Street, Suite 300, San Francisco, California 94105 (“Glu”), is to
evidence:

WHEREAS, KAP and Glu entered into a license agreement dated November 5, 2013, in
connection with the design, development, creation, delivery and publication of a
mobile game based on the personal brand, image and likeness of Kim Kardashian
(the “Agreement”); and

WHEREAS, the parties now wish to amend the Agreement in certain respects.

NOW, THEREFORE, the parties agree as follows:

 

1. AMENDMENT TO LAUNCH DATE:

The definition of “Launch Date” (Section 1.17 of the Agreement) is hereby
revised to replace the date of “[*]” with “[*].” In all other respects, this
definition shall remain unchanged.

 

2. AMENDMENT TO KAP MARKS and KAP PROPERTY:

The definition of “KAP Property” (Section 1.15 of the Agreement) is hereby
revised to include: as approved by KAP in accordance with the provisions of this
Agreement, images of the DASH retail stores (without reference to the name of
such retail stores). The definition of “Marks” with regard to the Marks (Section
1.18 of the Agreement) belonging to KAP is hereby revised to include the
following Marks: KARDASH and KARDASHIAN KOLLECTION. The additions to these
definitions are collectively referred to as the “New KAP Property.” The
definitions of KAP Property and KAP Marks are otherwise unchanged.

 

Glu Mobile Inc. – KimsAPrincess, Inc.      



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

3. AMENDMENT TO MARKETING ACTIVITIES:

In addition to the marketing activities described in Section 5.1 of the
Agreement, KAP also agrees to cause Kardashian to perform the following services
and participate in the following activities:

[*].

 

4. AMENDMENTS TO REPRESENTATIONS AND WARRANTIES:

The following shall be added to KAP’s representations and warranties in
Section 10.1:

 

  “(h) KAP is a joint owner of the U.S. trademark applications and registrations
for the Mark KARDASHIAN KOLLECTION referenced in Schedule 1 (“Applications and
Registrations”), and KAP has obtained consents from the remaining joint owners
of such Applications and Registrations (collectively “Joint Owners”) to use the
New KAP Property in the Game pursuant to the terms and conditions of this
Agreement;

 

  (i) Aside from the Jupi Corporation (“Jupi”), for which Glu has obtained
consent, and the Joint Owners, for which KAP has obtained consent, KAP is
unaware of any other third parties whose consent is needed to use the New KAP
Property in the Game;

 

  (j) Except as to the Action referenced in Section 10.1(k) below, as of the
Effective Date and to KAP’s knowledge, KAP reasonably expects that the New KAP
Property as used by Glu in conformity with the terms and conditions of the
Agreement shall not infringe upon the copyright or intellectual property or
other rights of any third parties; and

 

Glu Mobile Inc. – KimsAPrincess, Inc.    25   



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

  (k) As of the Effective Date and to KAP’s knowledge, KAP and the Joint Owners,
are unaware of any other pending Actions concerning the New KAP Property except
for: [*].”

In light of the foregoing additions and for the purposes of clarification, KAP’s
representation and warranty in Section 10.1(c) is hereby deleted and replaced
with the following:

 

  “(c) The KAP Property, other than the New KAP Property, as specifically
limited in this Agreement is solely owned and/or controlled by KAP and, any use
of the KAP Property, other than the New KAP Property, which is addressed in
Section 10.1(j), by Glu in conformity with the terms and conditions of this
Agreement shall not infringe upon the copyright or intellectual property or
other rights of any third parties.”

The following shall be added to Glu’s representations and warranties in
Section 10.2:

 

  “(i) With respect to the KARDASHIAN KOLLECTION Mark, Glu has obtained the
consent of Jupi, licensee of the KARDASHIAN KOLLECTION Mark, to use such Mark in
the Game pursuant to the terms and conditions of a written agreement with Jupi.”

 

5. AMENDMENTS TO INDEMNIFICATION:

Section 11.2 of the Agreement is hereby deleted in its entirety and is replaced
with the following:

 

Glu Mobile Inc. – KimsAPrincess, Inc.    26   



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

“KAP agrees to defend, indemnify and hold harmless Glu, and each of its
respective successors, assigns, parents, subsidiaries, Affiliates, and
co-venturers, and each of their respective directors, officers, employees and
agents, during and after the Term hereof, from and against all third-party
claims, damages, losses, liabilities, suits and expenses (including reasonable
outside attorneys’ fees and costs whether or not a suit is instituted and if
instituted, whether at trial or appellate level) payable to such third parties
and arising out of or in connection with: (1) any breach by KAP of its
representations and warranties set forth in Section 10.1, or (2) the KAP
Property and KAP Marks (excluding the New KAP Property) (when used as authorized
and approved by KAP and in accordance with the provisions of this Agreement)
infringing or allegedly infringing any intellectual property or other right of
any other person or entity.”

 

6. MISCELLANEOUS:

This Amendment was entered into in the State of California and its validity,
construction, interpretation and legal effect shall be governed by applicable
United States laws and by the internal substantive laws of the State of
California (without reference to conflicts of laws provisions). Except as hereby
expressly amended and modified, all other terms and conditions of the Agreement
remain in full force and effect and the Agreement is ratified and confirmed in
all respects. Capitalized words not defined in this Amendment shall retain the
meanings given to them in the Agreement. No officer, employee or representative
of either party has any authority to make any representation or promise not
contained in this Amendment, and each party acknowledges that it has not
executed this Amendment in reliance upon any promise or representation not
contained herein. As of the date hereof, all references herein shall be deemed
to mean the Agreement as amended by this Amendment. This Amendment may be
executed in one or more counterparts each of which shall be deemed an original
and all of which together shall constitute one and the same agreement. This
Amendment may be executed by facsimile or electronic copy which shall be deemed
an original. This Amendment shall not be binding on either party until accepted
by KAP and Glu and executed by a duly authorized officer of each party.

 

Glu Mobile Inc. – KimsAPrincess, Inc.    27   



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

IN WITNESS THEREOF, the parties hereto have executed and delivered this
Amendment as of the date first written above.

 

KIMSAPRINCESS, INC.     GLU MOBILE INC. By  

/s/ Kim Kardashian

    By  

/s/ Scott J. Leichtner

Print Name:   Kim Kardashian     Print Name:   Scott J. Leichtner Its:  
President     Its:   Vice President and General Counsel

 

Glu Mobile Inc. – KimsAPrincess, Inc.    28   



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

SCHEDULE 1 TO AMENDMENT

[*]

 

Glu Mobile Inc. – KimsAPrincess, Inc.    29   



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

AMENDMENT No. 2 TO LICENSE AGREEMENT

Between

KIMSAPRINCESS, INC. and GLU MOBILE INC.

THIS AMENDMENT No. 2 TO THE LICENSE AGREEMENT (the “Amendment”), entered into as
of this 2nd day of September, 2014 (the “Amendment Effective Date”), between
KIMSAPRINCESS, INC., with its registered offices located at 21731 Ventura
Boulevard, Suite 300, Woodland Hills, California 91364 (“KAP”), and GLU MOBILE
INC., with offices located at 500 Howard Street, Suite 300, San Francisco,
California 94105 (“Glu”), is to evidence:

WHEREAS, KAP and Glu entered into a license agreement dated November 5, 2013, in
connection with the design, development, creation, delivery and publication of a
mobile game based on the personal brand, image and likeness of Kim Kardashian
West, as amended by that certain Amendment No. 1 to License Agreement dated
June 13, 2014 (“Amendment 1”) (collectively, the “Agreement”); and

WHEREAS, the parties now wish to amend the Agreement in certain respects.

NOW, THEREFORE, the parties agree as follows:

 

1. AMENDMENT TO CHANNELS and DEVICES:

The definition of “Channels” (Section 1.3 of the Agreement) is hereby amended to
read as follows: “ “Channels” means [*].”

The definition of “Devices” (Section 1.6 of the Agreement) is hereby amended to
read as follows: “ “Devices” means [*].”

 

Glu Mobile Inc. – KimsAPrincess, Inc.      



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

The definition of “Game” (Section 1.8 of the Agreement) is hereby amended to
read as follows: “ “Game” means (a) the mobile game entitled Kim Kardashian:
Hollywood, which is the Glu Version with KAP Property and KAP Assets
incorporated therein with Glu Property, which is capable of being played on
Devices, together with any Language Translations, conversions to new/different
Devices, and all Updates thereto (the “First Game”) and (b) any AddGames. An
“AddGame” is any additional mobile game published by Glu during the Term that
incorporates KAP Property and KAP Assets with Glu Property which is capable of
being played on Devices, together with any Language Translations, conversions to
new/different Devices, and all Updates thereto; an AddGame is not required to be
based on the Glu Version and may be in a similar or different genre than the
First Game.”

All references in the Agreement to “the Game” or “the Game’s” shall, as of the
Amendment Effective Date, be changed to “the Games” or “the Games’” or “a Game”
or “a Game’s” as the context requires.

The definition of “Gross Revenue” (Section 1.11 of the Agreement) is hereby
amended to read as follows: “ “Gross Revenue” means all revenue actually
received by or credited to Glu or a Glu Affiliate, and attributable to or
related to [*].”

The definition of “Launch Date” (Section 1.17 of the Agreement) is hereby
amended to read as follows: “ “Launch Date” means (a) with respect to the First
Game, June [25], 2014 and (b) with respect to an AddGame, the first calendar
date (according to California time), if any, upon which the AddGame becomes
available to End Users throughout the Territory and not for testing purposes.”
[*]

 

2. AMENDMENT TO TERM:

The length of “Term” (Section 2.1 of the Agreement) is hereby revised so that
the Term ends on the last day of the sixtieth (60th) calendar month following
the Launch Date of the First Game, or June 30, 2019; months one (1) (i.e.,
June 25, 2014) through twenty-four (24) inclusive (i.e., June 30, 2016) shall be
known as the “First Portion” of the Term, and months thirty-seven (37) (i.e.,
July 1, 2016) through sixty (60) inclusive (i.e., June 30, 2019) shall be known
as the “Second Portion” of the Term. In all other respects, this definition
shall remain unchanged.

 

31



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

3. AMENDMENT TO SELL-OFF PERIOD:

The length of the “Sell-Off Period” (Section 2.2 of the Agreement) is hereby
revised so that the Sell-Off Period lasts twelve (12) months after the end of
the Term. In all other respects, this definition shall remain unchanged.

 

4. AMENDMENT TO PUBLISHING RIGHTS and EXCLUSIVITY:

KAP hereby agrees that throughout the Term that KAP shall not permit or use the
KAP Property or KAP Marks in connection with the advertisement, promotion, or
sale of any other game playable on Devices, [*] Notwithstanding the foregoing,
KAP may permit the KAP Property or KAP Marks to appear in or promote
applications for use on Devices as long as such applications are not “games,”
such as, but not limited to, educational or informational applications (each an
“Alternative App”). For the purposes of the immediately preceding sentence, a
“game” shall mean a form of play, whether competitive, cooperative or neither,
structured by rules, norms or directions, and which is decided by skill or luck,
and shall include any application that a reasonable person would, in light of
general industry practices and standards and consumer understandings, classify
as a game. However, throughout the Term Glu shall have a right of first refusal
(“Right of First Refusal”) to develop and publish any Alternative App. In all
other respects, the Publishing Rights shall remain unchanged.

[*]

 

5. RIGHT OF FIRST REFUSAL:

Respecting Glu’s Right of First Refusal, KAP will provide to Glu detailed
concept documents, art references and/or other appropriate documentation,
business terms, whether merely proposed by a third party or those that KAP is
about to accept, and any other information (the “Required Documentation”)
necessary to enable Glu to evaluate each Alternative App. Once KAP has provided
Glu with all of the Required Documentation, Glu will have [*] from the date of
Glu’s receipt of such Required Documentation to inform KAP in writing whether it
wishes to develop and publish the proposed Alternative App. In the event that
Glu does not exercise its Right of First Refusal with respect a proposed
Alternative App, then KAP may enter into an agreement with a third party for the
development and publication of such Alternative App. However, KAP may not enter
into an agreement with a third party for the development and publication of an
Alternative App to the extent it has not provided Glu with the Required
Documentation for such Alternative App, provided Glu with its [*] evaluation
period following Glu’s receipt of the Required Documentation or otherwise
complied with the provisions of this Section.

 

32



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

KAP shall be required to keep Glu regularly apprised (and in any event not less
frequently than once per quarter during the Term) regarding the nature and
status of any proposed Alternative App or concept for an Alternative App in
order to enable Glu to reasonably evaluate whether it wishes to exercise its
Right of First Refusal. [*]

 

6. ADVERTISING; NATURE OF THE GAMES:

[*]

The parties recognize that it is difficult as of the Amendment Effective Date to
agree upon the nature of any AddGames, particularly since an AddGame may be
developed and published by Glu late in the Term. As such, Section 3.5 of the
Agreement is revised in its entirety to read as follows, “The First Game will be
a “free-to-play” [*] video game in which Glu or a Glu Affiliate will modify the
Glu Version to incorporate KAP Property and KAP Assets with Glu Property; Glu
will determine, using its commercially reasonable judgment, whether each
AddGame, if any, will be free-to-play or based on the Glu Version.”

 

7. ADDITIONAL KAP PROPERTY:

The parties acknowledge and agree that it would be impossible to list as of the
Amendment Effective Date the precise KAP Property that Glu will require in order
to make a compelling AddGame. Accordingly, the parties agree that at minimum KAP
will provide Glu with the KAP Property specified in Section 4.1 of the Agreement
in order to create each AddGame, and that KAP shall provide such additional KAP
Property as Glu may reasonably request, taking into account Kardashian’s
schedule and other commitments. KAP shall provide such KAP Property to Glu
within a reasonable amount of time, which in any event shall not be later than
the earlier to occur of (a) 30 days following the date Glu informs KAP that it
intends to develop an AddGame or (b) a date specified in the Game Design
Documentation for the relevant AddGame.

 

33



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

The parties acknowledge that, as contemplated by Section 4.1(ii) of the
Agreement, the commercial success of the First Game merits additional KAP
Property being included in the First Game and any AddGames. Accordingly,
throughout the Term, KAP shall, at Glu’s reasonable request, at a mutually
agreeable date, time and place, provide reasonable (taking into account
Kardashian’s schedule and other commitments) agreed upon additional vocal
recordings, introductions and video clips of Kardashian for inclusion in the
First Game and/or any AddGame [*].

 

8. ADDITIONAL KAP MARKETING ACTIVITIES:

KAP shall cause Kardashian to promote the availability the Games and of key KAP
Assets included in the Games [*]

KAP and Kardashian will perform substantially similar marketing services, in
terms of frequency and scope, and provide similar amounts of memorabilia for any
AddGame, the precise details of such marketing services to be mutually agreed by
the parties prior to the Launch Date of each AddGame.

[*]

 

9. ADDITIONAL CONSIDERATION:

In consideration for the rights granted herein, Glu shall: (a) pay to KAP a
Second Minimum Guarantee (as defined below); and (b) (i) issue to KAP a warrant,
in substantially the form attached to this Amendment as Schedule A-1, to
purchase up to [*] shares of Glu’s common stock, (ii) issue to [*] a warrant, in
substantially the form attached to this Amendment as Schedule A-2, to purchase
up to [*] shares of Glu common stock subject to vesting and other terms and
conditions set forth in such warrants and (iii) issue to [*] a warrant, in
substantially the form attached to this Amendment as Schedule A-3, to purchase
up to [*] shares of Glu common stock subject to vesting and other terms and
conditions set forth in such warrants.

The “Second Minimum Guarantee” is a fully recoupable advance of Royalties in the
amount of $[*] U.S. Dollars payable upon mutual execution of this Amendment. As
with the Minimum Guarantee described in the Agreement, the Second Minimum
Guarantee is fully recoupable by Glu [*]. Given the amount of the Second Minimum
Guarantee and with regard to any AddGame(s) only, the parties acknowledge and
agree that the last sentence of Section 4.4 of the Agreement shall be changed to
read as follows: “As a result, in the event that KAP’s cumulative delays with
respect to any one single AddGame exceed ten (10) Business Days, the amounts
that Glu is permitted to recoup prior to making any Royalty payments to KAP (i.e
amounts in addition to the Minimum Guarantee, as defined herein) shall be
increased by $[*] for each Business Day KAP’s cumulative delays exceed ten
(10) Business Days for any one single AddGame (i.e. for cumulative delays
totaling 12 Business Days for any one single AddGame (2 excess Business Days),
the amount to be recouped shall be increased to $[*] (less any amount recouped
with respect to the Second Minimum Guarantee through such date)).

 

34



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

In the event that Glu terminates the Agreement pursuant to Section 13.1 of the
Agreement (a “Termination Event”), then, in addition to any other rights and
remedies that Glu may have, [*]

 

10. MISCELLANEOUS:

This Amendment was entered into in the State of California and its validity,
construction, interpretation and legal effect shall be governed by applicable
United States laws and by the internal substantive laws of the State of
California (without reference to conflicts of laws provisions). Except as hereby
expressly amended and modified, all other terms and conditions of the Agreement
remain in full force and effect and the Agreement is ratified and confirmed in
all respects. Capitalized words not defined in this Amendment shall retain the
meanings given to them in the Agreement. No officer, employee or representative
of either party has any authority to make any representation or promise not
contained in this Amendment, and each party acknowledges that it has not
executed this Amendment in reliance upon any promise or representation not
contained herein. As of the date hereof, all references herein shall be deemed
to mean the Agreement as amended by this Amendment. This Amendment may be
executed in one or more counterparts each of which shall be deemed an original
and all of which together shall constitute one and the same agreement. This
Amendment may be executed by facsimile or electronic copy which shall be deemed
an original. This Amendment shall not be binding on either party until accepted
by KAP and Glu and executed by a duly authorized officer of each party.

 

35



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

IN WITNESS THEREOF, the parties hereto have executed and delivered this
Amendment as of the date first written above.

 

KIMSAPRINCESS, INC.     GLU MOBILE INC. By  

/s/ Kim Kardashian West

    By  

/s/ Scott J. Leichtner

Print Name:   Kim Kardashian-West     Print Name:   Scott J. Leichtner Its:  
President     Its:   VP & General Counsel

 

36



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

SCHEDULE A-1

Form of KAP Warrant

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED WITH THE SECURITIES
AND EXCHANGE COMMISSION (THE “SEC”) OR THE SECURITIES COMMISSION OF ANY STATE IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE TRANSFERRED
UNLESS (i) SUCH SECURITIES HAVE BEEN REGISTERED FOR SALE PURSUANT TO THE
SECURITIES ACT, (ii) SUCH SECURITIES MAY BE SOLD PURSUANT TO RULE 144
PROMULGATED UNDER THE SECURITIES ACT (“RULE 144”), OR (iii) THE COMPANY HAS
RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT THAT SUCH TRANSFER
MAY LAWFULLY BE MADE WITHOUT REGISTRATION UNDER THE SECURITIES ACT.

THIS WARRANT WILL BE VOID AFTER THE EXPIRATION DATE, AS DEFINED IN SECTION 1.2
BELOW.

GLU MOBILE INC.

WARRANT TO PURCHASE [*] SHARES OF

COMMON STOCK, PAR VALUE $0.0001 PER SHARE

September 2, 2014

For VALUE RECEIVED, KimsAPrincess, Inc. (the “Holder”), is entitled to purchase,
subject to the provisions of this Warrant, from Glu Mobile Inc., a Delaware
corporation (the “Company”), at any time from the date hereof until not later
than 5:00 P.M., Pacific time, on the Expiration Date (as defined in Section 1.2
below), at an exercise price per share equal to $4.99 (the exercise price in
effect at the time of exercise, the “Warrant Price”), up to [*] fully paid and
non-assessable shares (the “Warrant Shares”) of the Company’s Common Stock, par
value $0.0001 per share (the “Common Stock”). The right of the Holder to
exercise this Warrant to purchase Warrant Shares will be subject to satisfaction
of the vesting provisions of Section 1 of this Warrant. The number of Warrant
Shares purchasable upon exercise of this Warrant and the Warrant Price are
subject to adjustment from time to time as described herein.

This Warrant is being issued pursuant to the terms of the License Agreement
between the Company and Holder, as amended to date (the “License Agreement”).

 

37



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

1. Vesting and Expiration.

1.1. Vesting of the Warrant Shares. The Warrant Shares will become vested and
exercisable in accordance with the following schedule: 1/60th of the Warrant
Shares shall vest and become exercisable on each monthly anniversary of the
execution date of Amendment No. 2 to the License Agreement (the “Amendment
Date”) such that all the Warrant Shares will be fully vested and exercisable on
the 60-month anniversary of the Amendment Date (subject to acceleration or
earlier termination as provided below). Notwithstanding anything to the contrary
contained herein, all the Warrant Shares shall vest and become exercisable on
the earliest to occur of (a) the first day of the calendar quarter immediately
following the calendar quarter in which the Company fully recoups the Second
Minimum Guarantee, as such term is defined in the License Agreement, (b) the
termination of the License Agreement by the Holder due to the occurrence of any
of the events specified in Section 13.1 of the License Agreement, (c) a Change
in Control (as defined in Section 20 below) and (d) the earlier of (i) the
termination or expiration of the License Agreement and (ii) June 30, 2019;
provided, however, that notwithstanding the foregoing, in the event that the
License Agreement is terminated by the Company due to the occurrence of any of
the events specified in Section 13.1 of the License Agreement, the Warrant will
cease vesting immediately upon such termination and only those Warrant Shares
that vested prior to such termination of the License Agreement may be exercised
by the Holder until the Expiration Date. This Warrant may not be exercised as to
any unvested portion of the Warrant Shares.

1.2. Expiration. The “Expiration Date” shall be the earlier to occur of (a) 5:00
p.m. Pacific Time on September 2, 2020 or (b) 30 days following the date that
the License Agreement is terminated by the Company pursuant to any of the
provisions of Section 13.1 of the License Agreement. Any Warrant Shares that
have not vested by the Expiration Date will no longer vest, will be cancelled
and will not be exercisable. On the Expiration Date, this Warrant will
terminate, expire and be of no further force or effect automatically and without
further action by any person or party on the Expiration Date.

2. Exercise.

2.1. Methods of Exercise. Subject to the provisions hereof, including the
vesting provisions of Section 1.1, the Holder may exercise the vested portion of
this Warrant, in whole or in part, at any time prior to the Expiration Date, at
the election of Holder, by either (a) the surrender of the Warrant, together
with delivery of a duly executed Warrant exercise form, in the form attached as
Appendix A (the “Exercise Agreement”) and payment by cash, certified check or
wire transfer of funds of the aggregate Warrant Price for that number of Warrant
Shares then being purchased, to the Company during normal business hours on any
Business Day at the Company’s principal executive offices (or such other office
or agency of the Company as it may designate by notice to the Holder), or
(b) exercise of the “net issuance” right provided for in Section 2.2 of this
Warrant. As used herein, “Business Day” means a day, other than a Saturday or
Sunday, on which banks in San Francisco are open for the general transaction of
business. Each exercise hereof will constitute the re-affirmation by the Holder
that the representations and warranties contained in Section 5 below are true
and correct as of the time of such exercise.

 

38



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

2.2. Right to Convert Warrant into Stock: Net Issuance.

(a) Net Issuance Right. In addition to and without limiting the rights of the
Holder under the terms of this Warrant, the Holder shall have the right to
convert this Warrant or any portion thereof (the “Net Issuance Right”) into
shares of Common Stock as provided in this Section 2.2 at any time or from time
to time during the term of this Warrant during normal business hours on any
Business Day. Upon exercise of the Net Issuance Right with respect to a
particular number of shares subject to this Warrant (the “Converted Warrant
Shares”), the Company shall deliver to the Holder (without payment by the Holder
of any exercise price or any cash or other consideration) that number of shares
of fully paid and nonassessable Common Stock as is determined according to the
following formula:

X = Y * (A - B)

A

Where:

X = the number of shares of Common Stock to which the Holder is entitled upon
exercise of the Net Issuance Right;

Y = the total number of Converted Warrant Shares;

A = the fair market value of one share of Common Stock as at the date the Net
Issuance Right is exercised; and

B = the Warrant Price in effect under this Warrant at the time the Net Issuance
Right is exercised.

(b) Determination of Fair Market Value. For purposes of this Section 2.2, “fair
market value” of a share of Common Stock as of a particular date (the
“Determination Date”) shall mean the closing price of the Common Stock on The
NASDAQ Global Market (or if the Common Stock is no longer listed on The NASDAQ
Global Market, the primary market on which the Common Stock is traded) on the
day preceding the Determination Date. If the Common Stock is not publicly
traded, then “fair market value” of a share of Common Stock shall be determined
in good faith by the Company’s Board of Directors.

2.3. Issue Date; Conversion Date

(a) Purchase of Warrant Shares. In the event that the Holder wishes to exercise
the Warrant by purchasing Shares rather than exercising its Net Issuance Right,
the Warrant Shares so purchased will be deemed to be issued to the Holder, as
the record owner of such shares, as of the close of business on the date on
which (a) this Warrant has been surrendered to the Company during normal
business hours on any Business Day at the Company’s principal executive offices
(or such other office or agency of the Company as it may designate by notice to
the Holder) (or the date evidence of loss, theft or destruction thereof and
security or indemnity satisfactory to the Company has been provided to the
Company as provided in Section 4 below), (b) the Warrant Price has been paid and
(c) the

 

39



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

completed Exercise Agreement has been delivered (the “Issue Date”). Certificates
for the Warrant Shares so purchased (the “Issued Shares”) will be delivered to
the Holder within a reasonable time following the Issue Date. The certificates
so delivered will be in such denominations as may be requested by the Holder and
will be registered in the name of the Holder. If this Warrant has been exercised
only in part, then, unless this Warrant has expired, the Company will, at its
expense, deliver to the Holder a new Warrant of like tenor representing the
right to purchase the number of Warrant Shares with respect to which this
Warrant will not then have been exercised.

(b) Exercise of Net Issuance Right. The Net Issuance Right may be exercised by
the Holder by the surrender of this Warrant to the Company during normal
business hours on any Business Day at the Company’s principal executive offices
together with a completed Exercise Agreement specifying that the Holder intends
to exercise the Net Issuance Right and indicating the number of shares subject
to this Warrant which are being surrendered (referred to in Section 2.2 as the
Converted Warrant Shares) in exercise of the Net Issuance Right. Such conversion
shall be effective upon receipt by the Company of this Warrant together with the
completed Exercise Agreement, or on such later date as is specified therein (the
“Conversion Date”). Certificates for the Warrant Shares to be issued in
connection with such net issuance (the “Conversion Shares”) will be delivered to
the Holder within a reasonable time following the Conversion Date. The
certificates so delivered will be in such denominations as may be requested by
the Holder and will be registered in the name of the Holder. If this Warrant has
been exercised only in part, then, unless this Warrant has expired, the Company
will, at its expense, deliver to the Holder a new Warrant of like tenor
representing the right to purchase the number of Warrant Shares with respect to
which this Warrant will not then have been exercised.

3. Compliance with the Securities Act. The Company will cause the legend set
forth on the first page of this Warrant to be affixed to each certificate
representing the Issued Shares until such time as (a) such Issued Shares have
been registered for sale pursuant to the Securities Act, (b) such Issued Shares
may be sold pursuant to Rule 144, or (c) the Company has received from the
holder of Issued Shares an opinion of counsel reasonably satisfactory to it that
such legend may be removed from the Issued Shares.

4. Mutilated or Missing Warrant. If this Warrant is mutilated, lost, stolen, or
destroyed, the Company will issue in exchange and substitution for, and upon
surrender and cancellation of, the mutilated Warrant, or in lieu of and
substitution for the Warrant lost, stolen or destroyed, a new Warrant of like
tenor and for the purchase of a like number of Warrant Shares, but only upon
receipt of (a) in the case of a lost, stolen or destroyed Warrant, an affidavit
of lost, stolen or destroyed warrant in form reasonably satisfactory to the
Company and (b) reasonable indemnity to the Company against any loss that the
Company may suffer as a result of the replacement of such Warrant, in each case
if so requested by the Company.

5. Representations and Warranties of the Holder. The Holder hereby represents
and warrants as of the date hereof and as of the date of each exercise of the
Warrant:

5.1. Purchase for Own Account. As of the date hereof this Warrant, and as of the
date of any exercise of the Warrant the Issued Shares, have been acquired for
investment for the Holder’s own account, not as a nominee or agent, and not with
a view to the public resale or distribution thereof within the meaning of the
Securities Act, and the Holder has no present intention of selling, granting any
participation in, or otherwise distributing the same.

 

40



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

5.2. Disclosure of Information. The Holder has received or has had full access
to all the information it considers necessary or appropriate to make an informed
investment decision with respect to the Warrant and, to the extent such
information is timely provided by Company prior to the applicable exercise of
the Warrant, any Issued Shares that result from the exercise at such time. The
Holder further has had an opportunity to ask questions and receive answers from
the Company regarding the terms and conditions of the offering of this Warrant
and, to the extent such opportunity is timely provided prior to any applicable
exercise of the Warrant, any Issued Shares that result from the exercise at such
time.

5.3. Investment Experience. The Holder understands that the purchase of the
Warrant and Issued Shares involves substantial risk. The Holder has such
knowledge and experience in financial or business matters that the Holder is
capable of evaluating the merits and risks of this investment in the Warrant and
Issued Shares and protecting its own interests in connection with this
investment.

5.4. Restricted Securities. The Holder understands that the Warrant and any
Issued Shares are characterized as “restricted securities” under the Securities
Act and Rule 144 inasmuch as they are being acquired from the Company in a
transaction not involving a public offering, and that under the Securities Act
and applicable regulations thereunder the Warrant and any Issued Shares may be
resold without registration under the Securities Act only in certain limited
circumstances. In this connection, the Holder is familiar with Rule 144, as
presently in effect, and understands the resale limitations imposed thereby and
by the Securities Act. The Holder understands that the Company is under no
obligation to register the Warrant or Issued Shares.

5.5. No Solicitation. At no time was the Holder presented with or solicited by
any publicly issued or circulated newspaper, mail, radio, television or other
form of general advertising or solicitation in connection with the offer, sale
and purchase of the Warrant.

6. Representations and Warranties of the Company. The Company hereby represents
and warrants that there have been reserved, and the Company will at all
applicable times keep reserved until issued, out of the authorized and unissued
shares of Common Stock, sufficient shares to provide for the exercise in full of
the rights of purchase represented by this Warrant. The Company agrees that all
Issued Shares issued upon due exercise of this Warrant in accordance with the
terms hereof will be, at the time of delivery of the certificates for such
Issued Shares, duly authorized, validly issued, fully paid and non-assessable
shares of Common Stock that are free of any taxes, liens and encumbrances
(excluding any taxes, liens and encumbrances that may be imposed thereon by
actions taken by the Holder either before or after the date hereof). The Company
will not amend its certificate of incorporation or bylaws or take any other
action for the purpose of avoiding or seeking to avoid the observance or
performance of any of the terms to be observed or performed hereunder by the
Company.

7. Adjustment Provisions. The number and character of Warrant Shares issuable
upon exercise of this Warrant and the Warrant Price therefor, are subject to
adjustment upon each event in Sections 7.1 through 7.4 occurring between the
date this Warrant is issued and earlier of the time that it is exercised in full
or the Expiration Date:

7.1. Adjustment for Stock Splits and Stock Dividends. The Warrant Price and the
number of the Warrant Shares for which this Warrant remains exercisable will
each be proportionally adjusted to reflect any stock dividend, stock split,
reverse stock split or other similar event affecting the number of outstanding
shares of Common Stock.

 

41



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

7.2. Adjustment for Other Dividends and Distributions. If the Company makes or
issues, or fixes a record date for the determination of eligible holders
entitled to receive, a dividend or other distribution payable with respect to
the Common Stock that is payable in (a) securities of the Company (other than
issuances with respect to which adjustment is made under Section 7.1 or
Section 7.3) or (b) assets (whether cash or property, and whether or not a
regular cash dividend) which dividend or distribution is actually made (each a
“Dividend Event”), then, and in each such case, the Holder, upon exercise of
this Warrant at any time after such Dividend Event, will receive, in addition to
the Issued Shares, the securities or such other assets of the Company that would
have been payable to the Holder if the Holder had completed such exercise of
this Warrant, immediately prior to such Dividend Event.

7.3. Adjustment for Reorganization, Consolidation, Merger. In case (a) of any
recapitalization or reorganization of the Company, including any
reclassification, exchange or substitution of the Common Stock, or (b) the
Company consolidates with, merges into, or sells all of substantially all of its
assets to, one or more other corporations or entities (each, a “Reorganization
Event”), then, and in each such case, the Holder, upon the exercise of this
Warrant after such Reorganization Event will be entitled to receive, in lieu of
the stock or other securities and property that the Holder would have been
entitled to receive upon such exercise prior to such Reorganization Event, the
stock or other securities or property that the Holder would have been entitled
to receive upon such Reorganization Event if, immediately prior to such
Reorganization Event, the Holder had completed such exercise of this Warrant,
all subject to further adjustment as provided in this Warrant. In each such
case, the terms of this Warrant will apply to the shares of stock or other
securities or property receivable upon the exercise of this Warrant after the
consummation of such Reorganization Event.

7.4. Conversion of Stock. In case all (a) the Warrant Shares are converted,
pursuant to the Company’s Certificate of Incorporation or otherwise, into
securities or property (other than Common Stock), or (b) the Warrant Shares
otherwise ceases to exist or to be authorized by the Company’s Certificate of
Incorporation (each, a “Stock Event”), then the Holder, upon exercise of this
Warrant at any time after such Stock Event, will receive, in lieu of the number
of shares of Warrant Shares that would have been issuable upon exercise of this
Warrant immediately prior to such Stock Event, the stock and other securities
and property that the Holder would have been entitled to receive upon the Stock
Event, if, immediately prior to such Stock Event, the Holder had completed such
exercise of this Warrant.

7.5. Notice of Adjustments. The Company will promptly give the Holder written
notice of each adjustment under Section 7 of the Warrant Price or the number of
Warrant Shares or other securities that remain issuable upon exercise of this
Warrant. The notice will describe the adjustment and show in reasonable detail
the facts on which the adjustment or readjustment is based.

7.6. No Change Necessary. The form of this Warrant need not be changed because
of any adjustment in the Warrant Price or in the number of shares of Common
Stock issuable upon its exercise.

 

42



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

7.7. Certain Events. If any event occurs as to which the other provisions of
this Section 7 are not strictly applicable but the lack of any adjustment would
not fairly protect the purchase rights of the Holder under this Warrant in
accordance with the basic intent and principles of such provisions, or if
strictly applicable would not fairly protect the purchase rights of the Holder
under this Warrant in accordance with the basic intent and principles of such
provisions, then the Company’s Board of Directors will, in good faith, make an
appropriate adjustment to protect the rights of the Holder.

8. Fractional Interest. The Company is not required to issue fractions of shares
of Common Stock when the Holder exercises this Warrant. If any fractional share
of Common Stock would, except for the provisions of the first sentence of this
Section 8, be deliverable upon such exercise, the Company, in lieu of delivering
such fractional share of Common Stock, will pay to the Holder an amount in cash
equal to the fair market value of such fractional share on the Issue Date or
Conversion Date, as applicable.

9. Notices. Unless otherwise provided herein, any notice required or permitted
under this Warrant will be given in writing and will be deemed effectively given
(a) at the time of personal delivery, if delivery is in person; (b) one Business
Day after deposit with an express overnight courier for United States
deliveries, or three Business Days after deposit with an international express
overnight air courier for deliveries outside of the United States, in each case
with proof of delivery from the courier requested; or (c) three Business Days
after deposit in the United States mail by certified mail (return receipt
requested) for United States deliveries, when addressed to the party to be
notified at the address indicated for such party below, or at such other address
as either party may designate by giving ten days’ advance written notice to the
other party in accordance with this Section:

If to the Company:

Glu Mobile Inc.

500 Howard Street, Suite 300

San Francisco, California 94105

Attention: General Counsel

If to the Holder:

KimsaPrincess, Inc., c/o Mr. Todd Wilson

6800 N. Hillside Drive

Paradise Valley, AZ 85253

 

43



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

With a copy to:

WME

9601 Wilshire Boulevard

Beverly Hills, CA 90210

[*]

10. Governing Law. This Warrant will be governed by and construed under the
internal laws of the State of California as applied to agreements among
California residents entered into and to be performed entirely within
California, without reference to principles of conflict of laws or choice of
laws.

11. Attorneys’ Fees. If any party is required to engage the services of any
outside attorneys for the purpose of enforcing this Warrant, the prevailing
party will be entitled to recover its reasonable expenses and costs in enforcing
this Warrant, including reasonable outside attorneys’ fees.

12. No Third-Party Beneficiaries. Nothing in this Warrant will be construed to
give any person, firm or corporation (other than the Company and the Holder) any
legal or equitable right, remedy or claim. The Company and the Holder agree that
this Warrant is for the sole and exclusive benefit of the Company and the
Holder.

13. No Rights as Stockholder. Before exercising this Warrant, the Holder will
not have or exercise any rights as a stockholder of the Company solely by virtue
of its ownership of this Warrant.

14. Amendment; Waiver. This Warrant may be amended, and any provision of it
waived, only by a writing signed by an authorized representative of both the
Company and the Holder.

15. No Transfer. Neither this Warrant nor any rights hereunder may be assigned,
conveyed or transferred, in whole or in part, without the Company’s prior
written consent, which the Company may withhold in its sole discretion.

16. Counterparts. This Warrant may be executed in counterparts, all of which
together shall constitute one and the same agreement.

17. Section Headings. The section headings in this Warrant are for the
convenience of the Company and the Holder and in no way alter, modify, amend,
limit or restrict the provisions hereof.

18. Severability. If one or more provisions of this Warrant are held to be
unenforceable under applicable law, then such provision(s) will be excluded from
this Warrant to the extent they are unenforceable (and the parties will use
reasonable efforts to replace such provision(s) with mutually acceptable
enforceable provision(s) that accomplish the intended purposes of the
unenforceable provision(s)) and the remainder of the Warrant will be interpreted
as if such provision(s) were so excluded and will be enforceable in accordance
with its terms.

 

44



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

19. Entire Agreement. This Warrant constitutes the entire understanding and
agreement between the parties and supersedes all prior or contemporaneous
representations, understandings and agreements between the Company and the
Holder with respect to the subject matter hereof. No provision of this Warrant
will be deemed to alter, amend, replace or inform any provision of any other
agreement between the Company and the Holder, or the parties’ intent with
respect thereto, including without limitation any license agreement pursuant to
which this Warrant may vest.

20. Change of Control. A “Change of Control” shall be deemed to have occurred if
an event set forth in any one of the following paragraphs shall have occurred:

(i) any person other than a stockholder of the Company as of the date hereof, or
an affiliate or permitted transferee of any such stockholder (pursuant to
Company’s governing documents) is or becomes the Beneficial Owner (as defined in
Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), directly or indirectly, of securities of the Company (not including in
the securities beneficially owned by such person any securities acquired
directly from Company or any of its affiliate as defined in Rule 12b-2
promulgated under Section 12 of the Exchange Act) representing 50.1% or more of
the combined voting power of the Company’s then outstanding securities; or

(ii) there is consummated a merger or consolidation of the Company or any direct
or indirect subsidiary of the Company with any other corporation, other than a
merger or consolidation immediately following which the individuals who comprise
the Board of Directors of the Company (the “Board”) immediately prior thereto
constitute at least a majority of the Board of the entity surviving such merger
or consolidation or, if the Company or the entity surviving such merger is then
a subsidiary, the ultimate parent thereof; or

(iii) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than (A) a sale or disposition by the Company of all or substantially all
of the Company’s assets to an entity, at least 50.1% of the combined voting
power of the voting securities of which are owned by stockholders of the Company
following the completion of such transaction in substantially the same
proportions as their ownership of the Company immediately prior to such sale or
(B) a sale or disposition of all or substantially all of Company’s assets
immediately following which the individuals who comprise the Board immediately
prior thereto constitute at least a majority of the board of directors of the
entity to which such assets are sold or disposed or, if such entity is a
subsidiary, the ultimate parent thereof.

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the holders of the common
equity of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.

 

45



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

IN WITNESS WHEREOF, the parties have executed this Warrant as of the date first
written above.

 

GLU MOBILE INC. By:  

/s/ Scott J. Leichtner

Name:   Scott J. Leichtner Title:   VP & General Counsel KIMSAPRINCESS, INC. By:
 

/s/ Kim Kardashian West

Name:   Kim Kardashian-West Title:   President

 

46



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

APPENDIX A

GLU MOBILE INC.

WARRANT EXERCISE FORM

To Glu Mobile Inc.:

1. The undersigned hereby:

¨ elects to purchase             shares of Common Stock pursuant to the terms of
the attached Warrant, and tenders herewith payment of the purchase price of such
shares in full, or

¨ elects to exercise its net issuance rights pursuant to Section 2.2 of the
attached Warrant with respect to             shares of Common Stock.

2. Please issue a certificate or certificates representing             shares in
the name of the undersigned or in such other name or names as are specified
below:

 

 

Name

 

 

Address

 

 

 

 

Federal Tax ID Number

and delivered by:

 

 

Glu Mobile Inc. – KimsAPrincess, Inc.    47   



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

¨ stock certificate to the above address;

 

¨ (electronically, provide DWAC Instructions:                   
                                         
                                                                    

 

  ; or ¨ other (specify):                                       
                                         
                                         
                                          

 

  .

and, if the number of Issued Shares is not all of the Warrant Shares purchasable
upon exercise of the Warrant, that a new Warrant for the balance of the Warrant
Shares purchasable upon exercise of this Warrant be registered in the name of
the Holder and delivered to the address stated below.

KIMSAPRINCESS, INC.

 

By:  

 

Name:  

 

Title:  

 

Date:  

 

 

48



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

SCHEDULE A-2

FORM OF [*] WARRANT

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED WITH THE SECURITIES
AND EXCHANGE COMMISSION (THE “SEC”) OR THE SECURITIES COMMISSION OF ANY STATE IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE TRANSFERRED
UNLESS (i) SUCH SECURITIES HAVE BEEN REGISTERED FOR SALE PURSUANT TO THE
SECURITIES ACT, (ii) SUCH SECURITIES MAY BE SOLD PURSUANT TO RULE 144
PROMULGATED UNDER THE SECURITIES ACT (“RULE 144”), OR (iii) THE COMPANY HAS
RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT THAT SUCH TRANSFER
MAY LAWFULLY BE MADE WITHOUT REGISTRATION UNDER THE SECURITIES ACT.

THIS WARRANT WILL BE VOID AFTER THE EXPIRATION DATE, AS DEFINED IN SECTION 1.2
BELOW.

GLU MOBILE INC.

WARRANT TO PURCHASE [*] SHARES OF

COMMON STOCK, PAR VALUE $0.0001 PER SHARE

September 2, 2014

For VALUE RECEIVED, [*] (the “Holder”), is entitled to purchase, subject to the
provisions of this Warrant, from Glu Mobile Inc., a Delaware corporation (the
“Company”), at any time from the date hereof until not later than 5:00 P.M.,
Pacific time, on the Expiration Date (as defined in Section 1.2 below), at an
exercise price per share equal to $4.99 (the exercise price in effect at the
time of exercise, the “Warrant Price”), up to [*] fully paid and non-assessable
shares (the “Warrant Shares”) of the Company’s Common Stock, par value $0.0001
per share (the “Common Stock”). The right of the Holder to exercise this Warrant
to purchase Warrant Shares will be subject to satisfaction of the vesting
provisions of Section 1 of this Warrant. The number of Warrant Shares
purchasable upon exercise of this Warrant and the Warrant Price are subject to
adjustment from time to time as described herein.

This Warrant is being issued pursuant to the terms of the License Agreement
between the Company and KimsAPrincess, Inc. (“KAP”), as amended to date (the
“License Agreement”).

 

Glu Mobile Inc. – KimsAPrincess, Inc.    49   



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

1. Vesting and Expiration.

1.1. Vesting of the Warrant Shares. The Warrant Shares will become vested and
exercisable in accordance with the following schedule: 1/60th of the Warrant
Shares shall vest and become exercisable on each monthly anniversary of the
execution date of Amendment No. 2 to the License Agreement (the “Amendment
Date”) such that all the Warrant Shares will be fully vested and exercisable on
the 60-month anniversary of the Amendment Date (subject to acceleration or
earlier termination as provided below). Notwithstanding anything to the contrary
contained herein, all the Warrant Shares shall vest and become exercisable on
the earliest to occur of (a) the first day of the calendar quarter immediately
following the calendar quarter in which the Company fully recoups the Second
Minimum Guarantee, as such term is defined in the License Agreement, (b) the
termination of the License Agreement by the KAP due to the occurrence of any of
the events specified in Section 13.1 of the License Agreement, (c) a Change in
Control (as defined in Section 20 below) and (d) the earlier of (i) the
termination or expiration of the License Agreement and (ii) June 30, 2019;
provided, however, that notwithstanding the foregoing, in the event that the
License Agreement is terminated by the Company due to the occurrence of any of
the events specified in Section 13.1 of the License Agreement, the Warrant will
cease vesting immediately upon such termination and only those Warrant Shares
that vested prior to such termination of the License Agreement may be exercised
by the Holder until the Expiration Date. This Warrant may not be exercised as to
any unvested portion of the Warrant Shares.

1.2. Expiration. The “Expiration Date” shall be the earlier to occur of (a) 5:00
p.m. Pacific Time on September 2, 2020 or (b) 30 days following the date that
the License Agreement is terminated by the Company pursuant to any of the
provisions of Section 13.1 of the License Agreement. Any Warrant Shares that
have not vested by the Expiration Date will no longer vest, will be cancelled
and will not be exercisable. On the Expiration Date, this Warrant will
terminate, expire and be of no further force or effect automatically and without
further action by any person or party on the Expiration Date.

2. Exercise.

2.1. Methods of Exercise. Subject to the provisions hereof, including the
vesting provisions of Section 1.1, the Holder may exercise the vested portion of
this Warrant, in whole or in part, at any time prior to the Expiration Date, at
the election of Holder, by either (a) the surrender of the Warrant, together
with delivery of a duly executed Warrant exercise form, in the form attached as
Appendix A (the “Exercise Agreement”) and payment by cash, certified check or
wire transfer of funds of the aggregate Warrant Price for that number of Warrant
Shares then being purchased, to the Company during normal business hours on any
Business Day at the Company’s principal executive offices (or such other office
or agency of the Company as it may designate by notice to the Holder), or
(b) exercise of the “net issuance” right provided for in Section 2.2 of this
Warrant. As used herein, “Business Day” means a day, other than a Saturday or
Sunday, on which banks in San Francisco are open for the general transaction of
business. Each exercise hereof will constitute the re-affirmation by the Holder
that the representations and warranties contained in Section 5 below are true
and correct as of the time of such exercise.

 

50



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

2.2. Right to Convert Warrant into Stock: Net Issuance.

(a) Net Issuance Right. In addition to and without limiting the rights of the
Holder under the terms of this Warrant, the Holder shall have the right to
convert this Warrant or any portion thereof (the “Net Issuance Right”) into
shares of Common Stock as provided in this Section 2.2 at any time or from time
to time during the term of this Warrant during normal business hours on any
Business Day. Upon exercise of the Net Issuance Right with respect to a
particular number of shares subject to this Warrant (the “Converted Warrant
Shares”), the Company shall deliver to the Holder (without payment by the Holder
of any exercise price or any cash or other consideration) that number of shares
of fully paid and nonassessable Common Stock as is determined according to the
following formula:

X = Y * (A - B)

A

Where:

X = the number of shares of Common Stock to which the Holder is entitled upon
exercise of the Net Issuance Right;

Y = the total number of Converted Warrant Shares;

A = the fair market value of one share of Common Stock as at the date the Net
Issuance Right is exercised; and

B = the Warrant Price in effect under this Warrant at the time the Net Issuance
Right is exercised.

(b) Determination of Fair Market Value. For purposes of this Section 2.2, “fair
market value” of a share of Common Stock as of a particular date (the
“Determination Date”) shall mean the closing price of the Common Stock on The
NASDAQ Global Market (or if the Common Stock is no longer listed on The NASDAQ
Global Market, the primary market on which the Common Stock is traded) on the
day preceding the Determination Date. If the Common Stock is not publicly
traded, then “fair market value” of a share of Common Stock shall be determined
in good faith by the Company’s Board of Directors.

2.3. Issue Date; Conversion Date

(a) Purchase of Warrant Shares. In the event that the Holder wishes to exercise
the Warrant by purchasing Shares rather than exercising its Net Issuance Right,
the Warrant Shares so purchased will be deemed to be issued to the Holder, as
the record owner of such shares, as of the close of business on the date on
which (a) this Warrant has been surrendered to the Company during normal
business hours on any Business Day at the Company’s principal executive offices
(or such other office or agency of the Company as it may designate by notice to
the Holder) (or the date evidence of loss, theft or destruction thereof and
security or indemnity satisfactory to the Company has been provided to the
Company as provided in Section 4 below), (b) the Warrant Price has been paid and
(c) the

 

51



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

completed Exercise Agreement has been delivered (the “Issue Date”). Certificates
for the Warrant Shares so purchased (the “Issued Shares”) will be delivered to
the Holder within a reasonable time following the Issue Date. The certificates
so delivered will be in such denominations as may be requested by the Holder and
will be registered in the name of the Holder. If this Warrant has been exercised
only in part, then, unless this Warrant has expired, the Company will, at its
expense, deliver to the Holder a new Warrant of like tenor representing the
right to purchase the number of Warrant Shares with respect to which this
Warrant will not then have been exercised.

(b) Exercise of Net Issuance Right. The Net Issuance Right may be exercised by
the Holder by the surrender of this Warrant to the Company during normal
business hours on any Business Day at the Company’s principal executive offices
together with a completed Exercise Agreement specifying that the Holder intends
to exercise the Net Issuance Right and indicating the number of shares subject
to this Warrant which are being surrendered (referred to in Section 2.2 as the
Converted Warrant Shares) in exercise of the Net Issuance Right. Such conversion
shall be effective upon receipt by the Company of this Warrant together with the
completed Exercise Agreement, or on such later date as is specified therein (the
“Conversion Date”). Certificates for the Warrant Shares to be issued in
connection with such net issuance (the “Conversion Shares”) will be delivered to
the Holder within a reasonable time following the Conversion Date. The
certificates so delivered will be in such denominations as may be requested by
the Holder and will be registered in the name of the Holder. If this Warrant has
been exercised only in part, then, unless this Warrant has expired, the Company
will, at its expense, deliver to the Holder a new Warrant of like tenor
representing the right to purchase the number of Warrant Shares with respect to
which this Warrant will not then have been exercised.

3. Compliance with the Securities Act. The Company will cause the legend set
forth on the first page of this Warrant to be affixed to each certificate
representing the Issued Shares until such time as (a) such Issued Shares have
been registered for sale pursuant to the Securities Act, (b) such Issued Shares
may be sold pursuant to Rule 144, or (c) the Company has received from the
holder of Issued Shares an opinion of counsel reasonably satisfactory to it that
such legend may be removed from the Issued Shares.

4. Mutilated or Missing Warrant. If this Warrant is mutilated, lost, stolen, or
destroyed, the Company will issue in exchange and substitution for, and upon
surrender and cancellation of, the mutilated Warrant, or in lieu of and
substitution for the Warrant lost, stolen or destroyed, a new Warrant of like
tenor and for the purchase of a like number of Warrant Shares, but only upon
receipt of (a) in the case of a lost, stolen or destroyed Warrant, an affidavit
of lost, stolen or destroyed warrant in form reasonably satisfactory to the
Company and (b) reasonable indemnity to the Company against any loss that the
Company may suffer as a result of the replacement of such Warrant, in each case
if so requested by the Company.

5. Representations and Warranties of the Holder. The Holder hereby represents
and warrants as of the date hereof and as of the date of each exercise of the
Warrant:

5.1. Purchase for Own Account. As of the date hereof this Warrant, and as of the
date of any exercise of the Warrant the Issued Shares, have been acquired for
investment for the Holder’s own account, not as a nominee or agent, and not with
a view to the public resale or distribution thereof within the meaning of the
Securities Act, and the Holder has no present intention of selling, granting any
participation in, or otherwise distributing the same.

 

52



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

5.2. Disclosure of Information. The Holder has received or has had full access
to all the information it considers necessary or appropriate to make an informed
investment decision with respect to the Warrant and, to the extent such
information is timely provided by Company prior to the applicable exercise of
the Warrant, any Issued Shares that result from the exercise at such time. The
Holder further has had an opportunity to ask questions and receive answers from
the Company regarding the terms and conditions of the offering of this Warrant
and, to the extent such opportunity is timely provided prior to any applicable
exercise of the Warrant, any Issued Shares that result from the exercise at such
time.

5.3. Investment Experience. The Holder understands that the purchase of the
Warrant and Issued Shares involves substantial risk. The Holder has such
knowledge and experience in financial or business matters that the Holder is
capable of evaluating the merits and risks of this investment in the Warrant and
Issued Shares and protecting its own interests in connection with this
investment.

5.4. Restricted Securities. The Holder understands that the Warrant and any
Issued Shares are characterized as “restricted securities” under the Securities
Act and Rule 144 inasmuch as they are being acquired from the Company in a
transaction not involving a public offering, and that under the Securities Act
and applicable regulations thereunder the Warrant and any Issued Shares may be
resold without registration under the Securities Act only in certain limited
circumstances. In this connection, the Holder is familiar with Rule 144, as
presently in effect, and understands the resale limitations imposed thereby and
by the Securities Act. The Holder understands that the Company is under no
obligation to register the Warrant or Issued Shares.

5.5. No Solicitation. At no time was the Holder presented with or solicited by
any publicly issued or circulated newspaper, mail, radio, television or other
form of general advertising or solicitation in connection with the offer, sale
and purchase of the Warrant.

6. Representations and Warranties of the Company. The Company hereby represents
and warrants that there have been reserved, and the Company will at all
applicable times keep reserved until issued, out of the authorized and unissued
shares of Common Stock, sufficient shares to provide for the exercise in full of
the rights of purchase represented by this Warrant. The Company agrees that all
Issued Shares issued upon due exercise of this Warrant in accordance with the
terms hereof will be, at the time of delivery of the certificates for such
Issued Shares, duly authorized, validly issued, fully paid and non-assessable
shares of Common Stock that are free of any taxes, liens and encumbrances
(excluding any taxes, liens and encumbrances that may be imposed thereon by
actions taken by the Holder either before or after the date hereof). The Comp
will not amend its certificate of incorporation or bylaws or take any other
action for the purpose of avoiding or seeking to avoid the observance or
performance of any of the terms to be observed or performed hereunder by the
Company.

7. Adjustment Provisions. The number and character of Warrant Shares issuable
upon exercise of this Warrant and the Warrant Price therefor, are subject to
adjustment upon each event in Sections 7.1 through 7.4 occurring between the
date this Warrant is issued and earlier of the time that it is exercised in full
or the Expiration Date:

7.1. Adjustment for Stock Splits and Stock Dividends. The Warrant Price and the
number of the Warrant Shares for which this Warrant remains exercisable will
each be proportionally adjusted to reflect any stock dividend, stock split,
reverse stock split or other similar event affecting the number of outstanding
shares of Common Stock.

 

53



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

7.2. Adjustment for Other Dividends and Distributions. If the Company makes or
issues, or fixes a record date for the determination of eligible holders
entitled to receive, a dividend or other distribution payable with respect to
the Common Stock that is payable in (a) securities of the Company (other than
issuances with respect to which adjustment is made under Section 7.1 or
Section 7.3) or (b) assets (whether cash or property, and whether or not a
regular cash dividend) which dividend or distribution is actually made (each a
“Dividend Event”), then, and in each such case, the Holder, upon exercise of
this Warrant at any time after such Dividend Event, will receive, in addition to
the Issued Shares, the securities or such other assets of the Company that would
have been payable to the Holder if the Holder had completed such exercise of
this Warrant, immediately prior to such Dividend Event.

7.3. Adjustment for Reorganization, Consolidation, Merger. In case (a) of any
recapitalization or reorganization of the Company, including any
reclassification, exchange or substitution of the Common Stock, or (b) the
Company consolidates with, merges into, or sells all of substantially all of its
assets to, one or more other corporations or entities (each, a “Reorganization
Event”), then, and in each such case, the Holder, upon the exercise of this
Warrant after such Reorganization Event will be entitled to receive, in lieu of
the stock or other securities and property that the Holder would have been
entitled to receive upon such exercise prior to such Reorganization Event, the
stock or other securities or property that the Holder would have been entitled
to receive upon such Reorganization Event if, immediately prior to such
Reorganization Event, the Holder had completed such exercise of this Warrant,
all subject to further adjustment as provided in this Warrant. In each such
case, the terms of this Warrant will apply to the shares of stock or other
securities or property receivable upon the exercise of this Warrant after the
consummation of such Reorganization Event.

7.4. Conversion of Stock. In case all (a) the Warrant Shares are converted,
pursuant to the Company’s Certificate of Incorporation or otherwise, into
securities or property (other than Common Stock), or (b) the Warrant Shares
otherwise ceases to exist or to be authorized by the Company’s Certificate of
Incorporation (each, a “Stock Event”), then the Holder, upon exercise of this
Warrant at any time after such Stock Event, will receive, in lieu of the number
of shares of Warrant Shares that would have been issuable upon exercise of this
Warrant immediately prior to such Stock Event, the stock and other securities
and property that the Holder would have been entitled to receive upon the Stock
Event, if, immediately prior to such Stock Event, the Holder had completed such
exercise of this Warrant.

7.5. Notice of Adjustments. The Company will promptly give the Holder written
notice of each adjustment under Section 7 of the Warrant Price or the number of
Warrant Shares or other securities that remain issuable upon exercise of this
Warrant. The notice will describe the adjustment and show in reasonable detail
the facts on which the adjustment or readjustment is based.

7.6. No Change Necessary. The form of this Warrant need not be changed because
of any adjustment in the Warrant Price or in the number of shares of Common
Stock issuable upon its exercise.

 

54



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

7.7. Certain Events. If any event occurs as to which the other provisions of
this Section 7 are not strictly applicable but the lack of any adjustment would
not fairly protect the purchase rights of the Holder under this Warrant in
accordance with the basic intent and principles of such provisions, or if
strictly applicable would not fairly protect the purchase rights of the Holder
under this Warrant in accordance with the basic intent and principles of such
provisions, then the Company’s Board of Directors will, in good faith, make an
appropriate adjustment to protect the rights of the Holder.

8. Fractional Interest. The Company is not required to issue fractions of shares
of Common Stock when the Holder exercises this Warrant. If any fractional share
of Common Stock would, except for the provisions of the first sentence of this
Section 8, be deliverable upon such exercise, the Company, in lieu of delivering
such fractional share of Common Stock, will pay to the Holder an amount in cash
equal to the fair market value of such fractional share on the Issue Date or
Conversion Date, as applicable.

9. Notices. Unless otherwise provided herein, any notice required or permitted
under this Warrant will be given in writing and will be deemed effectively given
(a) at the time of personal delivery, if delivery is in person; (b) one Business
Day after deposit with an express overnight courier for United States
deliveries, or three Business Days after deposit with an international express
overnight air courier for deliveries outside of the United States, in each case
with proof of delivery from the courier requested; or (c) three Business Days
after deposit in the United States mail by certified mail (return receipt
requested) for United States deliveries, when addressed to the party to be
notified at the address indicated for such party below, or at such other address
as either party may designate by giving ten days’ advance written notice to the
other party in accordance with this Section:

If to the Company:

Glu Mobile Inc.

500 Howard Street, Suite 300

San Francisco, California 94105

Attention: General Counsel

If to the Holder:

[*]

10. Governing Law. This Warrant will be governed by and construed under the
internal laws of the State of California as applied to agreements among
California residents entered into and to be performed entirely within
California, without reference to principles of conflict of laws or choice of
laws.

 

55



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

11. Attorneys’ Fees. If any party is required to engage the services of any
outside attorneys for the purpose of enforcing this Warrant, the prevailing
party will be entitled to recover its reasonable expenses and costs in enforcing
this Warrant, including reasonable outside attorneys’ fees.

12. No Third-Party Beneficiaries. Nothing in this Warrant will be construed to
give any person, firm or corporation (other than the Company and the Holder) any
legal or equitable right, remedy or claim. The Company and the Holder agree that
this Warrant is for the sole and exclusive benefit of the Company and the
Holder.

13. No Rights as Stockholder. Before exercising this Warrant, the Holder will
not have or exercise any rights as a stockholder of the Company solely by virtue
of its ownership of this Warrant.

14. Amendment; Waiver. This Warrant may be amended, and any provision of it
waived, only by a writing signed by an authorized representative of both the
Company and the Holder.

15. No Transfer. Neither this Warrant nor any rights hereunder may be assigned,
conveyed or transferred, in whole or in part, without the Company’s prior
written consent, which the Company may withhold in its sole discretion.

16. Counterparts. This Warrant may be executed in counterparts, all of which
together shall constitute one and the same agreement.

17. Section Headings. The section headings in this Warrant are for the
convenience of the Company and the Holder and in no way alter, modify, amend,
limit or restrict the provisions hereof.

18. Severability. If one or more provisions of this Warrant are held to be
unenforceable under applicable law, then such provision(s) will be excluded from
this Warrant to the extent they are unenforceable (and the parties will use
reasonable efforts to replace such provision(s) with mutually acceptable
enforceable provision(s) that accomplish the intended purposes of the
unenforceable provision(s)) and the remainder of the Warrant will be interpreted
as if such provision(s) were so excluded and will be enforceable in accordance
with its terms.

19. Entire Agreement. This Warrant constitutes the entire understanding and
agreement between the parties and supersedes all prior or contemporaneous
representations, understandings and agreements between the Company and the
Holder with respect to the subject matter hereof. No provision of this Warrant
will be deemed to alter, amend, replace or inform any provision of any other
agreement between the Company and the Holder, or the parties’ intent with
respect thereto, including without limitation any license agreement pursuant to
which this Warrant may vest.

20. Change of Control. A “Change of Control” shall be deemed to have occurred if
an event set forth in any one of the following paragraphs shall have occurred:

(i) any person other than a stockholder of the Company as of the date hereof, or
an affiliate or permitted transferee of any such stockholder (pursuant to
Company’s governing documents) is or becomes the Beneficial Owner (as defined in
Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), directly or indirectly, of securities of the Company (not including in
the securities beneficially owned by such person any securities acquired
directly from Company or any of its affiliate as defined in Rule 12b-2
promulgated under Section 12 of the Exchange Act) representing 50.1% or more of
the combined voting power of the Company’s then outstanding securities; or

 

56



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

(ii) there is consummated a merger or consolidation of the Company or any direct
or indirect subsidiary of the Company with any other corporation, other than a
merger or consolidation immediately following which the individuals who comprise
the Board of Directors of the Company (the “Board”) immediately prior thereto
constitute at least a majority of the Board of the entity surviving such merger
or consolidation or, if the Company or the entity surviving such merger is then
a subsidiary, the ultimate parent thereof; or

(iii) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than (A) a sale or disposition by the Company of all or substantially all
of the Company’s assets to an entity, at least 50.1% of the combined voting
power of the voting securities of which are owned by stockholders of the Company
following the completion of such transaction in substantially the same
proportions as their ownership of the Company immediately prior to such sale or
(B) a sale or disposition of all or substantially all of Company’s assets
immediately following which the individuals who comprise the Board immediately
prior thereto constitute at least a majority of the board of directors of the
entity to which such assets are sold or disposed or, if such entity is a
subsidiary, the ultimate parent thereof.

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the holders of the common
equity of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.

 

57



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

IN WITNESS WHEREOF, the parties have executed this Warrant as of the date first
written above.

 

GLU MOBILE INC. By:  

/s/ Scott J. Leichtner

Name:   Scott J. Leichtner Title:   VP & General Counsel [*]   By:  

[*]

Name:  

[*]

Title:  

[*]

 

58



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

APPENDIX A

GLU MOBILE INC.

WARRANT EXERCISE FORM

To Glu Mobile Inc.:

1. The undersigned hereby:

¨ elects to purchase             shares of Common Stock pursuant to the terms of
the attached Warrant, and tenders herewith payment of the purchase price of such
shares in full, or

¨ elects to exercise its net issuance rights pursuant to Section 2.2 of the
attached Warrant with respect to             shares of Common Stock.

2. Please issue a certificate or certificates representing             shares in
the name of the undersigned or in such other name or names as are specified
below:

 

 

Name

 

 

Address

 

 

 

 

Federal Tax ID Number

and delivered by:

 

Glu Mobile Inc. – KimsAPrincess, Inc.    59   



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

¨ stock certificate to the above address;

 

¨ (electronically, provide DWAC Instructions:                   
                                         
                                                                    

 

  ; or ¨ other (specify):                                       
                                         
                                         
                                          

 

  .

and, if the number of Issued Shares is not all of the Warrant Shares purchasable
upon exercise of the Warrant, that a new Warrant for the balance of the Warrant
Shares purchasable upon exercise of this Warrant be registered in the name of
the Holder and delivered to the address stated below.

[*]

 

By:  

 

Name:  

 

Title:  

 

Date:  

 

 

60



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

SCHEDULE A-3

Form of [*] Warrant

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED WITH THE SECURITIES
AND EXCHANGE COMMISSION (THE “SEC”) OR THE SECURITIES COMMISSION OF ANY STATE IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE TRANSFERRED
UNLESS (i) SUCH SECURITIES HAVE BEEN REGISTERED FOR SALE PURSUANT TO THE
SECURITIES ACT, (ii) SUCH SECURITIES MAY BE SOLD PURSUANT TO RULE 144
PROMULGATED UNDER THE SECURITIES ACT (“RULE 144”), OR (iii) THE COMPANY HAS
RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT THAT SUCH TRANSFER
MAY LAWFULLY BE MADE WITHOUT REGISTRATION UNDER THE SECURITIES ACT.

THIS WARRANT WILL BE VOID AFTER THE EXPIRATION DATE, AS DEFINED IN SECTION 1.2
BELOW.

GLU MOBILE INC.

WARRANT TO PURCHASE [*] SHARES OF

COMMON STOCK, PAR VALUE $0.0001 PER SHARE

September 2, 2014

For VALUE RECEIVED, [*] (the “Holder”), is entitled to purchase, subject to the
provisions of this Warrant, from Glu Mobile Inc., a Delaware corporation (the
“Company”), at any time from the date hereof until not later than 5:00 P.M.,
Pacific time, on the Expiration Date (as defined in Section 1.2 below), at an
exercise price per share equal to $4.99 (the exercise price in effect at the
time of exercise, the “Warrant Price”), up to [*] fully paid and non-assessable
shares (the “Warrant Shares”) of the Company’s Common Stock, par value $0.0001
per share (the “Common Stock”). The right of the Holder to exercise this Warrant
to purchase Warrant Shares will be subject to satisfaction of the vesting
provisions of Section 1 of this Warrant. The number of Warrant Shares
purchasable upon exercise of this Warrant and the Warrant Price are subject to
adjustment from time to time as described herein.

This Warrant is being issued pursuant to the terms of the License Agreement
between the Company and KimsAPrincess, Inc. (“KAP”), as amended to date (the
“License Agreement”).

 

61



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

1. Vesting and Expiration.

1.1. Vesting of the Warrant Shares. The Warrant Shares will become vested and
exercisable in accordance with the following schedule: 1/60th of the Warrant
Shares shall vest and become exercisable on each monthly anniversary of the
execution date of Amendment No. 2 to the License Agreement (the “Amendment
Date”) such that all the Warrant Shares will be fully vested and exercisable on
the 60-month anniversary of the Amendment Date (subject to acceleration or
earlier termination as provided below). Notwithstanding anything to the contrary
contained herein, all the Warrant Shares shall vest and become exercisable on
the earliest to occur of (a) the first day of the calendar quarter immediately
following the calendar quarter in which the Company fully recoups the Second
Minimum Guarantee, as such term is defined in the License Agreement, (b) the
termination of the License Agreement by the KAP due to the occurrence of any of
the events specified in Section 13.1 of the License Agreement, (c) a Change in
Control (as defined in Section 20 below) and (d) the earlier of (i) the
termination or expiration of the License Agreement and (ii) June 30, 2019;
provided, however, that notwithstanding the foregoing, in the event that the
License Agreement is terminated by the Company due to the occurrence of any of
the events specified in Section 13.1 of the License Agreement, the Warrant will
cease vesting immediately upon such termination and only those Warrant Shares
that vested prior to such termination of the License Agreement may be exercised
by the Holder until the Expiration Date. This Warrant may not be exercised as to
any unvested portion of the Warrant Shares.

1.2. Expiration. The “Expiration Date” shall be the earlier to occur of (a) 5:00
p.m. Pacific Time on September 2, 2020 or (b) 30 days following the date that
the License Agreement is terminated by the Company pursuant to any of the
provisions of Section 13.1 of the License Agreement. Any Warrant Shares that
have not vested by the Expiration Date will no longer vest, will be cancelled
and will not be exercisable. On the Expiration Date, this Warrant will
terminate, expire and be of no further force or effect automatically and without
further action by any person or party on the Expiration Date.

2. Exercise.

2.1. Methods of Exercise. Subject to the provisions hereof, including the
vesting provisions of Section 1.1, the Holder may exercise the vested portion of
this Warrant, in whole or in part, at any time prior to the Expiration Date, at
the election of Holder, by either (a) the surrender of the Warrant, together
with delivery of a duly executed Warrant exercise form, in the form attached as
Appendix A (the “Exercise Agreement”) and payment by cash, certified check or
wire transfer of funds of the aggregate Warrant Price for that number of Warrant
Shares then being purchased, to the Company during normal business hours on any
Business Day at the Company’s principal executive offices (or such other office
or agency of the Company as it may designate by notice to the Holder), or
(b) exercise of the “net issuance” right provided for in Section 2.2 of this
Warrant. As used herein, “Business Day” means a day, other than a Saturday or
Sunday, on which banks in San Francisco are open for the general transaction of
business. Each exercise hereof will constitute the re-affirmation by the Holder
that the representations and warranties contained in Section 5 below are true
and correct as of the time of such exercise.

 

62



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

2.2. Right to Convert Warrant into Stock: Net Issuance.

(a) Net Issuance Right. In addition to and without limiting the rights of the
Holder under the terms of this Warrant, the Holder shall have the right to
convert this Warrant or any portion thereof (the “Net Issuance Right”) into
shares of Common Stock as provided in this Section 2.2 at any time or from time
to time during the term of this Warrant during normal business hours on any
Business Day. Upon exercise of the Net Issuance Right with respect to a
particular number of shares subject to this Warrant (the “Converted Warrant
Shares”), the Company shall deliver to the Holder (without payment by the Holder
of any exercise price or any cash or other consideration) that number of shares
of fully paid and nonassessable Common Stock as is determined according to the
following formula:

X = Y * (A - B)

    A

Where:

X = the number of shares of Common Stock to which the Holder is entitled upon
exercise of the Net Issuance Right;

Y = the total number of Converted Warrant Shares;

A = the fair market value of one share of Common Stock as at the date the Net
Issuance Right is exercised; and

B = the Warrant Price in effect under this Warrant at the time the Net Issuance
Right is exercised.

(b) Determination of Fair Market Value. For purposes of this Section 2.2, “fair
market value” of a share of Common Stock as of a particular date (the
“Determination Date”) shall mean the closing price of the Common Stock on The
NASDAQ Global Market (or if the Common Stock is no longer listed on The NASDAQ
Global Market, the primary market on which the Common Stock is traded) on the
day preceding the Determination Date. If the Common Stock is not publicly
traded, then “fair market value” of a share of Common Stock shall be determined
in good faith by the Company’s Board of Directors.

2.3. Issue Date; Conversion Date

(a) Purchase of Warrant Shares. In the event that the Holder wishes to exercise
the Warrant by purchasing Shares rather than exercising its Net Issuance Right,
the Warrant Shares so purchased will be deemed to be issued to the Holder, as
the record owner of such shares, as of the close of business on the date on
which (a) this Warrant has been surrendered to the Company during normal
business hours on any Business Day at the Company’s principal executive offices
(or such other office or agency of the Company as it may designate by notice to
the Holder) (or the date evidence of loss, theft or destruction thereof and
security or indemnity satisfactory to the Company has been provided to the
Company as provided in Section 4 below), (b) the Warrant Price has been paid and
(c) the completed Exercise Agreement has been delivered (the “Issue Date”).
Certificates for the Warrant Shares so purchased (the “Issued Shares”) will be
delivered to the Holder within a reasonable time following the Issue Date. The
certificates so delivered will be in such denominations as may be requested by
the Holder and will be registered in the name of the Holder. If this Warrant has
been exercised only in part, then, unless this Warrant has expired, the Company
will, at its expense, deliver to the Holder a new Warrant of like tenor
representing the right to purchase the number of Warrant Shares with respect to
which this Warrant will not then have been exercised.

 

63



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

(b) Exercise of Net Issuance Right. The Net Issuance Right may be exercised by
the Holder by the surrender of this Warrant to the Company during normal
business hours on any Business Day at the Company’s principal executive offices
together with a completed Exercise Agreement specifying that the Holder intends
to exercise the Net Issuance Right and indicating the number of shares subject
to this Warrant which are being surrendered (referred to in Section 2.2 as the
Converted Warrant Shares) in exercise of the Net Issuance Right. Such conversion
shall be effective upon receipt by the Company of this Warrant together with the
completed Exercise Agreement, or on such later date as is specified therein (the
“Conversion Date”). Certificates for the Warrant Shares to be issued in
connection with such net issuance (the “Conversion Shares”) will be delivered to
the Holder within a reasonable time following the Conversion Date. The
certificates so delivered will be in such denominations as may be requested by
the Holder and will be registered in the name of the Holder. If this Warrant has
been exercised only in part, then, unless this Warrant has expired, the Company
will, at its expense, deliver to the Holder a new Warrant of like tenor
representing the right to purchase the number of Warrant Shares with respect to
which this Warrant will not then have been exercised.

3. Compliance with the Securities Act. The Company will cause the legend set
forth on the first page of this Warrant to be affixed to each certificate
representing the Issued Shares until such time as (a) such Issued Shares have
been registered for sale pursuant to the Securities Act, (b) such Issued Shares
may be sold pursuant to Rule 144, or (c) the Company has received from the
holder of Issued Shares an opinion of counsel reasonably satisfactory to it that
such legend may be removed from the Issued Shares.

4. Mutilated or Missing Warrant. If this Warrant is mutilated, lost, stolen, or
destroyed, the Company will issue in exchange and substitution for, and upon
surrender and cancellation of, the mutilated Warrant, or in lieu of and
substitution for the Warrant lost, stolen or destroyed, a new Warrant of like
tenor and for the purchase of a like number of Warrant Shares, but only upon
receipt of (a) in the case of a lost, stolen or destroyed Warrant, an affidavit
of lost, stolen or destroyed warrant in form reasonably satisfactory to the
Company and (b) reasonable indemnity to the Company against any loss that the
Company may suffer as a result of the replacement of such Warrant, in each case
if so requested by the Company.

5. Representations and Warranties of the Holder. The Holder hereby represents
and warrants as of the date hereof and as of the date of each exercise of the
Warrant:

5.1. Purchase for Own Account. As of the date hereof this Warrant, and as of the
date of any exercise of the Warrant the Issued Shares, have been acquired for
investment for the Holder’s own account, not as a nominee or agent, and not with
a view to the public resale or distribution thereof within the meaning of the
Securities Act, and the Holder has no present intention of selling, granting any
participation in, or otherwise distributing the same.

 

64



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

5.2. Disclosure of Information. The Holder has received or has had full access
to all the information it considers necessary or appropriate to make an informed
investment decision with respect to the Warrant and, to the extent such
information is timely provided by Company prior to the applicable exercise of
the Warrant, any Issued Shares that result from the exercise at such time. The
Holder further has had an opportunity to ask questions and receive answers from
the Company regarding the terms and conditions of the offering of this Warrant
and, to the extent such opportunity is timely provided prior to any applicable
exercise of the Warrant, any Issued Shares that result from the exercise at such
time.

5.3. Investment Experience. The Holder understands that the purchase of the
Warrant and Issued Shares involves substantial risk. The Holder has such
knowledge and experience in financial or business matters that the Holder is
capable of evaluating the merits and risks of this investment in the Warrant and
Issued Shares and protecting its own interests in connection with this
investment.

5.4. Restricted Securities. The Holder understands that the Warrant and any
Issued Shares are characterized as “restricted securities” under the Securities
Act and Rule 144 inasmuch as they are being acquired from the Company in a
transaction not involving a public offering, and that under the Securities Act
and applicable regulations thereunder the Warrant and any Issued Shares may be
resold without registration under the Securities Act only in certain limited
circumstances. In this connection, the Holder is familiar with Rule 144, as
presently in effect, and understands the resale limitations imposed thereby and
by the Securities Act. The Holder understands that the Company is under no
obligation to register the Warrant or Issued Shares.

5.5. No Solicitation. At no time was the Holder presented with or solicited by
any publicly issued or circulated newspaper, mail, radio, television or other
form of general advertising or solicitation in connection with the offer, sale
and purchase of the Warrant.

6. Representations and Warranties of the Company. The Company hereby represents
and warrants that there have been reserved, and the Company will at all
applicable times keep reserved until issued, out of the authorized and unissued
shares of Common Stock, sufficient shares to provide for the exercise in full of
the rights of purchase represented by this Warrant. The Company agrees that all
Issued Shares issued upon due exercise of this Warrant in accordance with the
terms hereof will be, at the time of delivery of the certificates for such
Issued Shares, duly authorized, validly issued, fully paid and non-assessable
shares of Common Stock that are free of any taxes, liens and encumbrances
(excluding any taxes, liens and encumbrances that may be imposed thereon by
actions taken by the Holder either before or after the date hereof). The Comp
will not amend its certificate of incorporation or bylaws or take any other
action for the purpose of avoiding or seeking to avoid the observance or
performance of any of the terms to be observed or performed hereunder by the
Company.

7. Adjustment Provisions. The number and character of Warrant Shares issuable
upon exercise of this Warrant and the Warrant Price therefor, are subject to
adjustment upon each event in Sections 7.1 through 7.4 occurring between the
date this Warrant is issued and earlier of the time that it is exercised in full
or the Expiration Date:

7.1. Adjustment for Stock Splits and Stock Dividends. The Warrant Price and the
number of the Warrant Shares for which this Warrant remains exercisable will
each be proportionally adjusted to reflect any stock dividend, stock split,
reverse stock split or other similar event affecting the number of outstanding
shares of Common Stock.

 

65



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

7.2. Adjustment for Other Dividends and Distributions. If the Company makes or
issues, or fixes a record date for the determination of eligible holders
entitled to receive, a dividend or other distribution payable with respect to
the Common Stock that is payable in (a) securities of the Company (other than
issuances with respect to which adjustment is made under Section 7.1 or
Section 7.3) or (b) assets (whether cash or property, and whether or not a
regular cash dividend) which dividend or distribution is actually made (each a
“Dividend Event”), then, and in each such case, the Holder, upon exercise of
this Warrant at any time after such Dividend Event, will receive, in addition to
the Issued Shares, the securities or such other assets of the Company that would
have been payable to the Holder if the Holder had completed such exercise of
this Warrant, immediately prior to such Dividend Event.

7.3. Adjustment for Reorganization, Consolidation, Merger. In case (a) of any
recapitalization or reorganization of the Company, including any
reclassification, exchange or substitution of the Common Stock, or (b) the
Company consolidates with, merges into, or sells all of substantially all of its
assets to, one or more other corporations or entities (each, a “Reorganization
Event”), then, and in each such case, the Holder, upon the exercise of this
Warrant after such Reorganization Event will be entitled to receive, in lieu of
the stock or other securities and property that the Holder would have been
entitled to receive upon such exercise prior to such Reorganization Event, the
stock or other securities or property that the Holder would have been entitled
to receive upon such Reorganization Event if, immediately prior to such
Reorganization Event, the Holder had completed such exercise of this Warrant,
all subject to further adjustment as provided in this Warrant. In each such
case, the terms of this Warrant will apply to the shares of stock or other
securities or property receivable upon the exercise of this Warrant after the
consummation of such Reorganization Event.

7.4. Conversion of Stock. In case all (a) the Warrant Shares are converted,
pursuant to the Company’s Certificate of Incorporation or otherwise, into
securities or property (other than Common Stock), or (b) the Warrant Shares
otherwise ceases to exist or to be authorized by the Company’s Certificate of
Incorporation (each, a “Stock Event”), then the Holder, upon exercise of this
Warrant at any time after such Stock Event, will receive, in lieu of the number
of shares of Warrant Shares that would have been issuable upon exercise of this
Warrant immediately prior to such Stock Event, the stock and other securities
and property that the Holder would have been entitled to receive upon the Stock
Event, if, immediately prior to such Stock Event, the Holder had completed such
exercise of this Warrant.

7.5. Notice of Adjustments. The Company will promptly give the Holder written
notice of each adjustment under Section 7 of the Warrant Price or the number of
Warrant Shares or other securities that remain issuable upon exercise of this
Warrant. The notice will describe the adjustment and show in reasonable detail
the facts on which the adjustment or readjustment is based.

7.6. No Change Necessary. The form of this Warrant need not be changed because
of any adjustment in the Warrant Price or in the number of shares of Common
Stock issuable upon its exercise.

 

66



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

7.7. Certain Events. If any event occurs as to which the other provisions of
this Section 7 are not strictly applicable but the lack of any adjustment would
not fairly protect the purchase rights of the Holder under this Warrant in
accordance with the basic intent and principles of such provisions, or if
strictly applicable would not fairly protect the purchase rights of the Holder
under this Warrant in accordance with the basic intent and principles of such
provisions, then the Company’s Board of Directors will, in good faith, make an
appropriate adjustment to protect the rights of the Holder.

8. Fractional Interest. The Company is not required to issue fractions of shares
of Common Stock when the Holder exercises this Warrant. If any fractional share
of Common Stock would, except for the provisions of the first sentence of this
Section 8, be deliverable upon such exercise, the Company, in lieu of delivering
such fractional share of Common Stock, will pay to the Holder an amount in cash
equal to the fair market value of such fractional share on the Issue Date or
Conversion Date, as applicable.

9. Notices. Unless otherwise provided herein, any notice required or permitted
under this Warrant will be given in writing and will be deemed effectively given
(a) at the time of personal delivery, if delivery is in person; (b) one Business
Day after deposit with an express overnight courier for United States
deliveries, or three Business Days after deposit with an international express
overnight air courier for deliveries outside of the United States, in each case
with proof of delivery from the courier requested; or (c) three Business Days
after deposit in the United States mail by certified mail (return receipt
requested) for United States deliveries, when addressed to the party to be
notified at the address indicated for such party below, or at such other address
as either party may designate by giving ten days’ advance written notice to the
other party in accordance with this Section:

If to the Company:

Glu Mobile Inc.

500 Howard Street, Suite 300

San Francisco, California 94105

Attention: General Counsel

If to the Holder:

[*]

With a copy to:

[*]

 

67



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

10. Governing Law. This Warrant will be governed by and construed under the
internal laws of the State of California as applied to agreements among
California residents entered into and to be performed entirely within
California, without reference to principles of conflict of laws or choice of
laws.

11. Attorneys’ Fees. If any party is required to engage the services of any
outside attorneys for the purpose of enforcing this Warrant, the prevailing
party will be entitled to recover its reasonable expenses and costs in enforcing
this Warrant, including reasonable outside attorneys’ fees.

12. No Third-Party Beneficiaries. Nothing in this Warrant will be construed to
give any person, firm or corporation (other than the Company and the Holder) any
legal or equitable right, remedy or claim. The Company and the Holder agree that
this Warrant is for the sole and exclusive benefit of the Company and the
Holder.

13. No Rights as Stockholder. Before exercising this Warrant, the Holder will
not have or exercise any rights as a stockholder of the Company solely by virtue
of its ownership of this Warrant.

14. Amendment; Waiver. This Warrant may be amended, and any provision of it
waived, only by a writing signed by an authorized representative of both the
Company and the Holder.

15. No Transfer. Neither this Warrant nor any rights hereunder may be assigned,
conveyed or transferred, in whole or in part, without the Company’s prior
written consent, which the Company may withhold in its sole discretion.

16. Counterparts. This Warrant may be executed in counterparts, all of which
together shall constitute one and the same agreement.

17. Section Headings. The section headings in this Warrant are for the
convenience of the Company and the Holder and in no way alter, modify, amend,
limit or restrict the provisions hereof.

18. Severability. If one or more provisions of this Warrant are held to be
unenforceable under applicable law, then such provision(s) will be excluded from
this Warrant to the extent they are unenforceable (and the parties will use
reasonable efforts to replace such provision(s) with mutually acceptable
enforceable provision(s) that accomplish the intended purposes of the
unenforceable provision(s)) and the remainder of the Warrant will be interpreted
as if such provision(s) were so excluded and will be enforceable in accordance
with its terms.

19. Entire Agreement. This Warrant constitutes the entire understanding and
agreement between the parties and supersedes all prior or contemporaneous
representations, understandings and agreements between the Company and the
Holder with respect to the subject matter hereof. No provision of this Warrant
will be deemed to alter, amend, replace or inform any provision of any other
agreement between the Company and the Holder, or the parties’ intent with
respect thereto, including without limitation any license agreement pursuant to
which this Warrant may vest.

 

68



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

20. Change of Control. A “Change of Control” shall be deemed to have occurred if
an event set forth in any one of the following paragraphs shall have occurred:

(i) any person other than a stockholder of the Company as of the date hereof, or
an affiliate or permitted transferee of any such stockholder (pursuant to
Company’s governing documents) is or becomes the Beneficial Owner (as defined in
Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), directly or indirectly, of securities of the Company (not including in
the securities beneficially owned by such person any securities acquired
directly from Company or any of its affiliate as defined in Rule 12b-2
promulgated under Section 12 of the Exchange Act) representing 50.1% or more of
the combined voting power of the Company’s then outstanding securities; or

(ii) there is consummated a merger or consolidation of the Company or any direct
or indirect subsidiary of the Company with any other corporation, other than a
merger or consolidation immediately following which the individuals who comprise
the Board of Directors of the Company (the “Board”) immediately prior thereto
constitute at least a majority of the Board of the entity surviving such merger
or consolidation or, if the Company or the entity surviving such merger is then
a subsidiary, the ultimate parent thereof; or

(iii) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than (A) a sale or disposition by the Company of all or substantially all
of the Company’s assets to an entity, at least 50.1% of the combined voting
power of the voting securities of which are owned by stockholders of the Company
following the completion of such transaction in substantially the same
proportions as their ownership of the Company immediately prior to such sale or
(B) a sale or disposition of all or substantially all of Company’s assets
immediately following which the individuals who comprise the Board immediately
prior thereto constitute at least a majority of the board of directors of the
entity to which such assets are sold or disposed or, if such entity is a
subsidiary, the ultimate parent thereof.

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the holders of the common
equity of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.

 

69



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

IN WITNESS WHEREOF, the parties have executed this Warrant as of the date first
written above.

 

GLU MOBILE INC. By:  

/s/ Scott J. Leichtner

Name:   Scott J. Leichtner Title:   VP & General Counsel [*]   By:  

[*]

Name:   [*] Title:   President

 

70



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

APPENDIX A

GLU MOBILE INC.

WARRANT EXERCISE FORM

To Glu Mobile Inc.:

1. The undersigned hereby:

¨ elects to purchase             shares of Common Stock pursuant to the terms of
the attached Warrant, and tenders herewith payment of the purchase price of such
shares in full, or

¨ elects to exercise its net issuance rights pursuant to Section 2.2 of the
attached Warrant with respect to             shares of Common Stock.

2. Please issue a certificate or certificates representing             shares in
the name of the undersigned or in such other name or names as are specified
below:

 

 

Name

 

 

Address

 

 

 

 

Federal Tax ID Number

and delivered by:

 

Glu Mobile Inc. – KimsAPrincess, Inc.      



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

¨ stock certificate to the above address;

 

¨ (electronically, provide DWAC Instructions:   

 

 

   ; or

 

¨ other (specify):

  

 

  

 

   .

and, if the number of Issued Shares is not all of the Warrant Shares purchasable
upon exercise of the Warrant, that a new Warrant for the balance of the Warrant
Shares purchasable upon exercise of this Warrant be registered in the name of
the Holder and delivered to the address stated below.

[*]

 

By:  

 

Name:  

 

Title:  

 

Date:  

 

 

72